 



Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
LADENBURG THALMANN FINANCIAL SERVICES INC.,
TELLURIDE ACQUISITION, INC.,
TELLURIDE HOLDINGS, INC.
and
THE STOCKHOLDERS OF
TELLURIDE HOLDINGS, INC.
DATED AS OF SEPTEMBER 6, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page Article I The Merger     1          
 
          1.1    
The Merger
    1     1.2    
Effective Time; Closing
    1     1.3    
Effect of the Merger
    2     1.4    
Articles of Incorporation; Bylaws
    3     1.5    
Directors
    3     1.6    
Officers
    3     1.7    
Effect on Capital Stock
    3     1.8    
Surrender of Certificates; Uncertificated Shares
    5     1.9    
No Further Ownership Rights in Company Stock
    5     1.10    
Tax Consequences
    6     1.11    
Taking of Necessary Action; Further Action
    6     1.12    
Stockholder Matters
    6          
 
        Article II Representations and Warranties of the Company and the
Stockholders     7          
 
          2.1    
Organization and Qualification
    7     2.2    
Company Subsidiaries
    8     2.3    
Capitalization
    8     2.4    
Authority Relative to this Agreement
    9     2.5    
No Conflict; Required Filings and Consents
    9     2.6    
Compliance
    10     2.7    
Brokers; Third Party Expenses
    10     2.8    
No Business or Other Activities
    10     2.9    
Financial Statements
    11     2.10    
No Undisclosed Liabilities
    11     2.11    
Absence of Certain Changes or Events
    11     2.12    
Litigation
    12     2.13    
Employee Benefit Plans
    12     2.14    
Labor Matters
    13     2.15    
Restrictions on Business Activities
    13     2.16    
Title to Property.
    13     2.17    
Taxes.
    14     2.18    
Intellectual Property
    15     2.19    
Agreements, Contracts and Commitments
    16     2.20    
Insurance
    18     2.21    
Governmental Actions/Filings
    18     2.22    
Interested Party Transactions
    18     2.23    
State Takeover Law
    19     2.24    
Representations and Warranties Complete
    19     2.25    
Survival
    19  

(i)



--------------------------------------------------------------------------------



 



                              Page Article III Representations and Warranties of
Parent and Merger Sub     19          
 
          3.1    
Organization and Qualification
    19     3.2    
Parent Subsidiaries
    20     3.3    
Capitalization
    20     3.4    
Authority Relative to this Agreement
    21     3.5    
No Conflict; Required Filings and Consents
    21     3.6    
Compliance
    22     3.7    
SEC Filings; Financial Statements
    22     3.8    
Absence of Undisclosed Liabilities
    22     3.9    
Absence of Certain Changes or Events
    23     3.10    
Litigation
    23     3.11    
American Stock Exchange, Inc.
    23     3.12    
National Association of Securities Dealers; New York Stock Exchange; Other
Governmental Entity
    23     3.13    
Board Approval
    23     3.14    
Broker’s Fees
    23     3.15    
State Takeover Law
    23     3.16    
Representations and Warranties Complete
    23     3.17    
Survival
    24          
 
        Article IV Conduct Prior to the Effective Time     24          
 
          4.1    
Conduct of Business by the Company and the Company Subsidiaries
    24          
 
        Article V Additional Agreements     27          
 
          5.1    
Required Information
    27     5.2    
Confidentiality; Access to Information
    27     5.3    
Public Disclosure
    28     5.4    
Reasonable Efforts
    28     5.5    
Certain Claims
    29     5.6    
No Securities Transactions
    29     5.7    
Disclosure of Certain Matters
    29     5.8    
Stockholder Obligations
    29     5.9    
Sale Restriction
    29     5.10    
Registration of Parent Common Stock
    29     5.11    
Capitalink
    30     5.12    
Tax Returns
    30     5.13    
Employment Matters
    30          
 
        Article VI Conditions to the Transaction     30          
 
          6.1    
Conditions to Obligations of Each Party to Effect the Merger
    30     6.2    
Additional Conditions to Obligations of the Company
    31     6.3    
Additional Conditions to the Obligations of Parent
    31          
 
        Article VII Indemnification     32          
 
          7.1    
Indemnification of Parent
    32  

(ii)



--------------------------------------------------------------------------------



 



                              Page   7.2    
Indemnification by Parent
    33     7.3    
Indemnification of Third Party Claims
    33     7.4    
Other Claims
    35     7.5    
Insurance Effect
    35     7.6    
Limitations on Indemnification
    36     7.7    
Exclusive Remedy
    36     7.8    
Knowledge and Investigation
    36          
 
        Article VIII Termination     37          
 
          8.1    
Termination
    37     8.2    
Notice of Termination; Effect of Termination
    38          
 
        Article IX General Provisions     38          
 
          9.1    
Notices
    38     9.2    
Interpretation
    39     9.3    
Counterparts; Facsimile Signatures
    40     9.4    
Fees and Expenses
    40     9.5    
Entire Agreement; Third Party Beneficiaries
    40     9.6    
Severability
    40     9.7    
Other Remedies; Specific Performance
    41     9.8    
Governing Law
    41     9.9    
Rules of Construction
    41     9.10    
Assignment
    41     9.11    
Amendment
    41     9.12    
Extension; Waiver
    41  

INDEX OF EXHIBITS

          Exhibits      
 
       
 
       
 
Exhibit A   -  
Form of Warrants
       
 
Exhibit B   -  
Form of Escrow Agreement
       
 
Exhibit C   -  
Form of Employment Agreement for James Cassel
       
 
Exhibit D   -  
Form of Employment Agreement for Scott Salpeter
       
 
Exhibit E   -  
Form of Employment Agreement for Barry Steiner

(iii)



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER is made and entered into as of
September 6, 2006, by and among Ladenburg Thalmann Financial Services Inc., a
Florida corporation (“Parent”), Telluride Acquisition, Inc., a Florida
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), Telluride
Holdings, Inc., a Florida corporation (“Company”), and each of the persons
listed under the caption “Stockholders” on the signature page hereof, such
persons being all of the stockholders of the Company (each a “Stockholder” and,
collectively, the “Stockholders”).
RECITALS
     A. Upon the terms and subject to the conditions of this Agreement (as
defined in Section 1.2) and in accordance with the Florida Business Corporation
Act (“Governing Act”), Parent and the Company intend to enter into a business
combination transaction by means of a merger between Merger Sub and the Company
in which Merger Sub will merge with the Company and be the surviving entity and
a wholly-owned subsidiary of Parent, through an exchange of all the issued and
outstanding shares of capital stock of the Company for shares of Parent Common
Stock (as hereinafter defined), Warrants (as hereinafter defined) and cash.
     B. The Boards of Directors of each of the Company, Parent and Merger Sub
have determined that the Merger (as defined in Section 1.1) is advisable for,
fair to, and in the best interests of, their respective companies and their
respective stockholders.
     NOW, THEREFORE, in consideration of the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
ARTICLE I
THE MERGER
     1.1 The Merger. At the Effective Time (as defined in Section 1.2) and
subject to and upon the terms and conditions of this Agreement and the
applicable provisions of the Governing Act, the Company shall be merged with and
into Merger Sub (the “Merger”), the separate corporate existence of the Company
shall cease and Merger Sub shall continue as the surviving corporation. Merger
Sub, as the surviving corporation after the Merger, is hereinafter sometimes
referred to as the “Surviving Corporation.”
     1.2 Effective Time; Closing.
          (a) On the terms and subject to the conditions of this Agreement, the
closing of the Merger (the “Closing”) will take place at the offices of Graubard
Miller, counsel to Parent and Merger Sub, 405 Lexington Avenue, New York, New
York, at 11:00 a.m., New York City time, as soon as practicable, but in no event
later than the third (3rd) business day, following the satisfaction or waiver of
the conditions set forth in Article VI hereof, or at such other date, time or
place as Parent and the Company may agree. The date on which the Closing occurs
is referred to as the “Closing Date.” The term “Agreement” as used herein refers
to this Agreement and

 



--------------------------------------------------------------------------------



 




Plan of Merger, as the same may be amended from time to time, and all schedules
hereto (including the Company Schedule and the Parent Schedule, as defined in
the preambles to Articles II, and III hereof, respectively).
          (b) The Merger will become effective as set forth in the articles of
merger relating thereto (the “Articles of Merger”) that will be filed on the
Closing Date with the Secretary of State of the State of Florida in accordance
with Section 607.1105 of the Governing Act. The time that the Merger becomes
effective in accordance with Section 607.1105 of the Governing Act is referred
to in this Agreement as the “Effective Time.”
     1.3 Effect of the Merger.
          (a) At the Effective Time, the effect of the Merger shall be as
provided in this Agreement and the applicable provisions of the Governing Act.
Without limiting the generality of the foregoing, and except as may be provided
for in the applicable provisions of the Governing Act and those particular
prepaid expenses, deposits, advances prepaid rent and other prepaid expenses as
set forth on the Company Prepaid Expenses Schedule (attached hereto), at the
Effective Time all the property, rights, privileges, powers and franchises of
the Company and Merger Sub shall vest in the Surviving Corporation, and all
debts, liabilities and duties of the Company and Merger Sub shall become the
debts, liabilities and duties of the Surviving Corporation.
          (b) Notwithstanding the provisions of Section 1.3(a) above, the
Company (prior to the Effective Time) and/or the Stockholders will be
responsible to pay for all Company liabilities, obligations and debts existing
at, or accrued prior to, the Effective Time, it being the intent of the Parties
that the Surviving Corporation not pay any such liabilities, obligations and
debts, except for those set forth on the Assumed Liability Schedule (attached
hereto) accruing after the Effective Time. The liabilities, obligations and
debts of the Company to be paid by the Company (prior to the Effective Time)
and/or by the Stockholders will be referred to herein as the “Retained
Liabilities” and those set forth on the Assumed Liability Schedule accruing from
and after the Effective Time will be referred to herein as the “Assumed
Liabilities.” For clarification purposes only, Retained Liabilities shall
include all charges for rent, utilities, payroll and other expenses accrued up
to the Effective Time, but not beyond; and such charges incurred after the
Effective Time shall be included in the Assumed Liabilities. The Parties will
cooperate and negotiate in good faith with each other to appropriately pro rate
and allocate all such charges and will meet with each other for this purpose
within 30 days after the Closing Date. All prorated amounts to be paid pursuant
to this Section 1.3 shall be made to the other party promptly following
agreement of the pro-ration among the Parties.
          (c) Notwithstanding the provisions of Section 1.3(a) above, the
Stockholders shall retain all “Completed Work Accounts Receivable” due to the
Company as of the Closing Date and the Surviving Corporation shall, upon receipt
of payment of such receivables, promptly disburse such amounts to James S.
Cassel, as representative of the Stockholders. “Completed Work Accounts
Receivable” shall mean amounts owed by clients on projects for which no
additional, material work is required, there are no conditions to be satisfied
prior to payment to the Company and for which the client has been invoiced.

-2-



--------------------------------------------------------------------------------



 



     1.4 Articles of Incorporation; Bylaws.
          (a) At the Effective Time, the articles of incorporation of Merger Sub
shall be amended and restated by the filing under the Governing Act of an
amended and restated articles of incorporation which, as so filed, shall be the
articles of incorporation of the Surviving Corporation following the Merger
until thereafter amended in accordance with the Governing Act.
          (b) At the Effective Time, the bylaws of Merger Sub as in effect
immediately prior to the Effective Time shall be the bylaws of the Surviving
Corporation following the Merger, until properly amended.
     1.5 Directors. At the Effective Time, the board of directors of the
Surviving Corporation will consist of those persons set forth on Schedule 1.5,
who will hold office until their respective successors are duly elected or
appointed or qualified, or their earlier death, resignation or removal, in
accordance with the articles of incorporation and bylaws of the Surviving
Corporation and the Governing Act.
     1.6 Officers. At the Effective Time, the officers of the Surviving
Corporation will consist of those persons set forth on Schedule 1.6, and will
hold office until their respective successors are duly appointed and qualified,
or their earlier death, resignation or removal, in accordance with the articles
of incorporation and bylaws of the Surviving Corporation and the Governing Act.
     1.7 Effect on Capital Stock. As of the Effective Time, by virtue of the
Merger and this Agreement and without any further action on the part of Merger
Sub, the Company or the holders of any of the securities of the Company, the
following shall occur:
          (a) Conversion of Company Common Stock. Other than any shares to be
canceled pursuant to Section 1.7(c), the shares of common stock, par value $0.01
per share, of the Company (“Company Common Stock”) issued and outstanding
immediately prior to the Effective Time will be automatically converted (subject
to Section 1.7(e)) into and become the right to receive at the Effective Time
(i) 4,000,000 shares (the “Parent Shares”) of common stock, par value $0.0001,
of Parent (“Parent Common Stock”), (ii) warrants to purchase 2,900,000 shares of
Parent Common Stock in the form annexed hereto as Exhibit A (the “Warrants”),
and (iii) One Million dollars ($1,000,000.00) (the “Cash,” and together with the
Parent Shares and the Warrants, the “Merger Consideration”). Each Stockholder
shall be entitled to receive that portion of each component of the Merger
Consideration that the number of shares of Company Common Stock owned by him
bears to the aggregate number of shares of Company Common Stock that are
outstanding at the Effective Time.
          (b) Delivery of Shares; Cash; Warrants.
               (i) At the Closing, Parent shall issue and deliver in the
aggregate: (i) One Million Three Hundred Thirty Three Thousand Three Hundred
Thirty Two (1,333,332) shares of Parent Common Stock (the “Closing Shares”),
(ii) Nine Hundred Sixty Six Thousand Six Hundred Sixty Six (966,666) warrants to
purchase Parent Common Stock (the “Closing Warrants”) and (iii) Three Hundred
Thirty Three Thousand

-3-



--------------------------------------------------------------------------------



 



Three Hundred Thirty Two and 0/100 Dollars ($333,332.00) (the “Closing Cash”)
(the Closing Shares, the Closing Warrants and the Closing Cash are collectively
referred to herein as the “Closing Consideration”), to the Stockholders pro rata
in accordance with the number of shares of Company Common Stock designated as
“currently owned” by each Stockholder on Schedule 1.7(b)(i) (the “Pro Rata
Percentage”). The Closing Cash shall be paid at Closing by wire transfer in
immediately available funds to the account of each Stockholder as specified on
Schedule 1.7(b)(i).
               (ii) In addition, at the Closing, Parent shall (i) issue and
deliver Two Million Six Hundred Sixty Six Thousand Six Hundred Sixty Eight
(2,666,668) shares of Parent Common Stock (the “Escrow Shares”), (ii) issue and
deliver One Million Nine Hundred Thirty Three Thousand Three Hundred Thirty Four
(1,933,334) warrants to purchase Parent Common Stock (the “Escrow Warrants”),
and (iii) deliver Six Hundred Sixty Six Thousand Six Hundred Sixty Eight and
0/100 Dollars ($666,668.00), to the Escrow Agent, to be held in escrow by the
Escrow Agent, for delivery in accordance with the Escrow Agreement among the
Escrow Agent, Parent and the Stockholders, in the form annexed hereto as
Exhibit B (the “Escrow Agreement”).
          (c) Cancellation of Treasury Stock. Each share of Company Common Stock
held by the Company or any direct or indirect wholly-owned subsidiary of the
Company immediately prior to the Effective Time shall be canceled and
extinguished without any conversion or payment in respect thereof.
          (d) Capital Stock of Merger Sub. Each share of common stock, par value
$.0001, of Merger Sub (the “Merger Sub Common Stock”) issued and outstanding
immediately prior to the Effective Time shall be converted into one validly
issued, fully paid and nonassessable share of common stock, par value $.0001, of
the Surviving Corporation. Each certificate evidencing ownership of shares of
Merger Sub Common Stock shall evidence ownership of such shares of common stock
of the Surviving Corporation.
          (e) Adjustments to Exchange Ratios. The numbers of shares of Parent
Common Stock, and the numbers of shares of Parent Common Stock issuable upon
exercise of the Warrants that the holders of Company Common Stock are entitled
to receive as a result of the Merger, shall be equitably adjusted to provide the
Stockholders the same economic effect as contemplated by this Agreement prior to
the effectiveness of any stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into Parent
Common Stock), reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to Parent Common Stock
occurring on or after the date hereof and prior to the Effective Time.
          (f) Fractional Shares. No fraction of a share of Parent Common Stock
will be issued by virtue of the Merger, and each Stockholder who would otherwise
be entitled to a fraction of a share of Parent Common Stock (after aggregating
all fractional shares of Parent Common Stock that otherwise would be received by
such holder) shall, upon compliance with Section 1.8, receive from Parent, in
lieu of such fractional share, one (1) share of Parent Common Stock.

-4-



--------------------------------------------------------------------------------



 



     1.8 Surrender of Certificates; Uncertificated Shares.
          (a) Exchange Procedures. Certificates representing the Closing Shares
and the Warrants issuable pursuant to this Agreement as consideration for the
Stockholders’ shares of Company Common Stock shall be issued to the Stockholders
in accordance with this Agreement at the Closing upon surrender of certificates
representing all of the issued and outstanding Company Common Stock (the
“Company Certificates”). Each Stockholder shall also be issued separate
certificates for such Stockholder’s Escrow Shares for delivery to the Escrow
Agent at the Closing. Until so surrendered, outstanding Company Certificates
will be deemed, from and after the Effective Time, to evidence only the right to
receive the applicable Merger Consideration issuable pursuant to Section 1.7(a).
          (b) Distributions With Respect to Unexchanged Shares. No dividends or
other distributions declared or made after the date of this Agreement with
respect to Parent Common Stock with a record date after the Effective Time will
be paid to the holders of any unsurrendered Company Certificates with respect to
the shares of Parent Common Stock to be issued upon surrender thereof until the
holders of record of such Company Certificates shall surrender such Company
Certificates. Subject to applicable law, following surrender of any such Company
Certificates with a properly completed letter of transmittal, Parent shall
promptly deliver to the record holders thereof, without interest, the Merger
Consideration issued in exchange therefor and the amount of any such dividends
or other distributions with a record date after the Effective Time theretofore
paid with respect to such shares of Parent Common Stock.
          (c) Transfers of Ownership. If Merger Consideration is to be issued in
a name other than that in which the Company Certificates surrendered in exchange
therefor are registered, it will be a condition of the issuance thereof that the
Company Certificates so surrendered will be properly endorsed and otherwise in
proper form for transfer and that the persons requesting such exchange will have
paid to Parent or any agent designated by it any transfer or other taxes
required by reason of the issuance of the Merger Consideration in any name other
than that of the registered holder of the Company Certificates surrendered, or
established to the satisfaction of Parent or any agent designated by it that
such tax has been paid or is not payable.
          (d) Required Withholding. Each of Parent and the Surviving Corporation
shall be entitled to deduct and withhold from any consideration payable or
otherwise deliverable pursuant to this Agreement to any holder or former holder
of Company Common Stock such amounts as are required to be deducted or withheld
therefrom under the Code or under any provision of state, local or foreign tax
law or under any other applicable legal requirement. To the extent such amounts
are so deducted or withheld, such amounts shall be treated for all purposes
under this Agreement as having been paid to the person to whom such amounts
would otherwise have been paid.
     1.9 No Further Ownership Rights in Company Stock. All Merger Consideration
issued in accordance with the terms hereof shall be deemed to have been issued
in full satisfaction of all rights pertaining to the shares of Company Common
Stock outstanding immediately prior to the Effective Time and there shall be no
further registration of transfers on the records of the Surviving Corporation of
shares of Company Common Stock that were

-5-



--------------------------------------------------------------------------------



 



outstanding immediately prior to the Effective Time. If, after the Effective
Time, Company Certificates are presented to the Surviving Corporation for any
reason, they shall be canceled and exchanged as provided in this Article I.
     1.10 Tax Consequences. It is intended by the parties hereto that the Merger
shall constitute a reorganization within the meaning of Section 368(a)(2)(D) of
the Internal Revenue Code of 1986, as amended (the “Code”). The parties hereto
adopt this Agreement as a “plan of reorganization” within the meaning of
Sections 1.368-2(g) and 1.368-3(a) of the United States Income Tax Regulations.
     1.11 Taking of Necessary Action; Further Action. If, at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of the Company and Merger Sub, the officers and directors of the
Company and Merger Sub will take all such lawful and necessary action.
     1.12 Stockholder Matters.
          (a) By his execution of this Agreement, each Stockholder, in his
capacity as a stockholder of the Company, hereby approves and adopts this
Agreement and authorizes the Company, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its exhibits.
Such execution shall be deemed to be action taken by the irrevocable written
consent of each Stockholder for purposes of Section 607.0704 of the Governing
Act.
          (b) Each Stockholder, for himself only, represents and warrants as
follows: (i) all Parent Common Stock to be acquired by such Stockholder pursuant
to this Agreement will be acquired for his account and not with a view towards
distribution thereof; (ii) he understands that he must bear the economic risk of
the investment in the Parent Common Stock, which cannot be sold by him unless it
is registered under the Securities Act, or an exemption therefrom is available
thereunder; (iii) he has had both the opportunity to ask questions and receive
answers from the officers and directors of Parent and all persons acting on
Parent’s behalf concerning the business and operations of Parent and to obtain
any additional information to the extent Parent possesses or may possess such
information or can acquire it without unreasonable effort or expense necessary
to verify the accuracy of such information; (iv) he has had access to the Parent
SEC Reports (as defined in Section 3.7(a)) filed prior to the date of this
Agreement; (v) he is either (A) an “accredited investor” as such term is defined
in Rule 501(a) promulgated under the Securities Act or (B) a person possessing
sufficient knowledge and experience in financial and business matters to enable
him to evaluate the merits and risks of an investment in Parent; and (vi) he
understands that the certificates representing the Parent Common Stock to be
received by him may bear legends to the effect that the Parent Common Stock may
not be transferred except upon compliance with (A) the registration requirements
of the Securities Act of 1933, as amended (“Securities Act”) (or an exemption
therefrom) and (B) the provisions of this Agreement.
          (c) Each Stockholder, for himself only, represents and warrants that
the execution and delivery of this Agreement by such Stockholder does not, and
the performance of

-6-



--------------------------------------------------------------------------------



 




his obligations hereunder will not, require any consent, approval, authorization
or permit of, or filing with or notification to, any court, administrative
agency, commission, governmental or regulatory authority or self-regulatory
organization, domestic or foreign (a “Governmental Entity”), except (i) for
applicable requirements, if any, of the Securities Act, the Securities Exchange
Act of 1934, as amended (“Exchange Act”), state securities laws (“Blue Sky
Laws”), and the rules and regulations promulgated thereunder, (ii) the consents,
approvals, authorizations and permits described in Schedule 2.5(b) hereto, and
(iii) where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect (as
defined in Section 9.2) on such Stockholder or the Company or, after the
Closing, the Parent, or prevent consummation of the Merger or otherwise prevent
the parties hereto from performing their obligations under this Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE
STOCKHOLDERS
     Subject to the exceptions set forth in Schedule 2 attached hereto (the
“Company Schedule”), the Company and the Stockholders, jointly and severally,
hereby represent and warrant to, and covenant with, Parent and Merger Sub, as
follows:
     2.1 Organization and Qualification.
          (a) The Company is a corporation duly incorporated, validly existing
and in good standing under the law of the State of Florida and has the requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by the Company to be conducted. Each of the Company Subsidiaries (as defined
below) is a limited liability company, validly existing and in good standing
under the laws of the State of Florida and each has the requisite limited
liability company power and authority to own, lease and operate its assets and
properties and carry on its business as it is now being or currently planned by
the Company to be conducted. Each of the Company and the Company Subsidiaries
are in possession of all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates, approvals and orders (“Approvals”) necessary
to own, lease and operate the properties it purports to own, operate or lease
and to carry on its business as it is now being or currently planned to be
conducted, except where the failure to have such Approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Complete and correct copies of the articles of incorporation and
by-laws with respect to the Company and the articles of organization and limited
liability company agreement with respect to the Company Subsidiaries (or other
comparable governing instruments with different names) (collectively referred to
herein as “Charter Documents”), as amended and currently in effect, have been
heretofore delivered to Parent or Parent’s counsel. Each of the Company and the
Company Subsidiaries is not in violation of any of the provisions of its Charter
Documents.
          (b) Each of the Company and the Company Subsidiaries is duly qualified
or licensed to do business as a foreign entity and is in good standing or has
equivalent status in each

-7-



--------------------------------------------------------------------------------



 




jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its activities makes such qualification or licensing
necessary, except for such failures to be so duly qualified or licensed and in
good standing that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          (c) The minute books of each of the Company and the Company
Subsidiaries contain true, complete and accurate records of all meetings and
consents in lieu of meetings of its Board of Directors (and any committees
thereof), similar governing bodies, stockholders and members (“Corporate
Records”) since the time of its incorporation or organization, as the case may
be. Copies of such Corporate Records have been heretofore made available to
Parent or Parent’s counsel.
          (d) The stock transfer, warrant and option transfer and ownership
records of the Company and each of the Company Subsidiaries contain true,
complete and accurate records of the securities ownership as of the date of such
records and the transfers involving the capital stock, membership interests and
other securities since the time of its incorporation or organization, as the
case may be. Copies of such records have been heretofore made available to
Parent or Parent’s counsel.
     2.2 Company Subsidiaries.
          (a) The Company has no subsidiaries other than Capitalink, L.C., a
Florida limited liability company (“Capitalink”), and TH Operations, L.C., a
Florida limited liability company (“THO”) (each, a “Company Subsidiary” and,
collectively, the “Company Subsidiaries”). The Company owns all of the
outstanding equity securities of the Company Subsidiaries, free and clear of all
Liens (as defined in Section 9.2). Except for the Company Subsidiaries and as
set forth on Schedule 2.2(a), neither the Company nor any Company Subsidiary,
owns, directly or indirectly, any ownership, equity, profits or voting interest,
warrant, option or other right to purchase securities in any Person or has any
agreement or commitment to purchase any such securities, and has not agreed and
is not obligated to make, nor is bound by any written, oral or other agreement,
contract, subcontract, lease, binding understanding, instrument, note, option,
warranty, purchase order, license, sublicense, insurance policy, benefit plan,
commitment or undertaking of any nature, as of the date hereof or as may
hereafter be in effect under which it may become obligated to make, any future
investment in or capital contribution to any other entity.
          (b) The authorized and outstanding membership interests of each
Company Subsidiary are set forth in Schedule 2.2(b) hereto. Except as set forth
in Schedule 2.2(b), the Company owns all of the outstanding equity securities of
each Company Subsidiary, free and clear of all Liens, either directly or
indirectly through one or more other Company Subsidiaries. There are no
outstanding options, warrants or other rights to purchase securities of any
Company Subsidiary.
     2.3 Capitalization.
          (a) The authorized capital stock of the Company consists of 1,000
shares of Company Common Stock, of which 100 shares of Company Common Stock are
issued and

-8-



--------------------------------------------------------------------------------



 




outstanding as of the date of this Agreement, all of which are validly issued,
fully paid and nonassessable and are owned by the Stockholders.
          (b) As of the date of this Agreement, (i) no shares of Company Common
Stock are reserved for issuance upon the exercise of outstanding options to
purchase Company Common Stock granted to employees of Company or other parties,
and (ii) no shares of Company Common Stock are reserved for issuance upon the
exercise of outstanding warrants or other rights to purchase Company Common
Stock.
          (c) Except as set forth in Schedule 2.3(c) hereto or as set forth
elsewhere in this Section 2.3, there are no subscriptions, options, warrants,
equity securities, partnership interests or similar ownership interests, calls,
rights (including preemptive rights), commitments or agreements of any character
to which the Company is a party or by which it is bound obligating the Company
to issue, deliver or sell, or cause to be issued, delivered or sold, or
repurchase, redeem or otherwise acquire, or cause the repurchase, redemption or
acquisition of, any shares of capital stock, partnership interests or similar
ownership interests of the Company or obligating the Company to grant, extend,
accelerate the vesting of or enter into any such subscription, option, warrant,
equity security, call, right, commitment or agreement.
          (d) Except as contemplated by this Agreement and except as set forth
in Schedule 2.3(d) hereto, there are no registration rights, and there is no
voting trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which the Company is a party or by which the Company is bound
with respect to any equity security of any class of the Company.
     2.4 Authority Relative to this Agreement. The Company has all necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby (including the Merger). The execution and delivery of this
Agreement and the consummation by the Company of the transactions contemplated
hereby (including the Merger) have been duly and validly authorized by all
necessary corporate action on the part of the Company (including the approval by
its Board of Directors and stockholders, subject in all cases to the
satisfaction of the terms and conditions of this Agreement, including the
conditions set forth in Article VI), and no other corporate proceedings on the
part of the Company or its stockholders are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby pursuant to the
Governing Act and the terms and conditions of this Agreement. This Agreement has
been duly and validly executed and delivered by the Company and, assuming the
due authorization, execution and delivery thereof by the other parties hereto,
constitutes the legal and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
     2.5 No Conflict; Required Filings and Consents.
          (a) The execution and delivery of this Agreement by the Company does
not, and the performance of this Agreement by the Company shall not,
(i) conflict with or violate the Company’s Charter Documents, (ii) assuming all
the consents, approvals, authorizations and permits disclosed in Schedule 2.5(b)
have been obtained, conflict with or violate any Legal

-9-



--------------------------------------------------------------------------------



 




Requirements (as defined in Section 9.2), (iii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or materially impair the Company’s rights or
alter the rights or obligations of any third party under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of a lien or encumbrance on any of the properties or assets of the
Company pursuant to, any Company of Company Subsidiary Contracts or (iv) result
in the triggering, acceleration or increase of any payment to any Person
pursuant to any Company or Company Subsidiary Contract, including any “change in
control” or similar provision of any Company Subsidiary Contract, except, with
respect to clauses (ii), (iii) or (iv), for any such conflicts, violations,
breaches, defaults, triggerings, accelerations, increases or other occurrences
that would not, individually and in the aggregate, have a Material Adverse
Effect on the Company.
          (b) The execution and delivery of this Agreement by the Company does
not, and the performance of its obligations hereunder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity or other third party including, without limitation,
lenders and lessors, except (i) for applicable requirements, if any, of the
Securities Act, the Exchange Act or Blue Sky Laws, and the rules and regulations
thereunder, and appropriate documents received from or filed with the relevant
authorities of other jurisdictions in which the Company is licensed or qualified
to do business, (ii) the consents, approvals, authorizations and permits
described in Schedule 2.5(b) hereto, and (iii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company or, after the Closing,
Parent, or prevent consummation of the Merger or otherwise prevent the parties
hereto from performing their obligations under this Agreement.
     2.6 Compliance. Each of the Company and the Company Subsidiaries has
complied with and is not in violation of any Legal Requirements with respect to
the conduct of its business, or the ownership or operation of its business,
except for failures to comply or violations which, individually or in the
aggregate, have not had and are not reasonably likely to have a Material Adverse
Effect. Neither the Company nor the Company Subsidiaries are in default or
violation of any term, condition or provision of any applicable Charter
Documents. Except as set forth in Schedule 2.6, neither the Company nor the
Company Subsidiaries have received any written notices of non-compliance with
any Legal Requirements.
     2.7 Brokers; Third Party Expenses. Neither the Company nor the Company
Subsidiaries have incurred, nor will they incur, directly or indirectly, any
liability for brokerage, finders’ fees, agent’s commissions or any similar
charges in connection with this Agreement or any transactions contemplated
hereby. No shares of common stock, options, warrants or other securities of
either the Company, a Company Subsidiary or Parent are payable to any third
party by the Company or a Company Subsidiary as a result of the Merger.
     2.8 No Business or Other Activities. Since the date of its incorporation,
the Company has engaged in no business or other activities other than to acquire
the equity interests of the Company Subsidiaries. Except as set forth on
Schedule 2.8, the Company has no assets other than the equity interests of the
Company Subsidiaries and has no liabilities, known or unknown, contingent or
otherwise. Except with respect to this Agreement and the transactions

-10-



--------------------------------------------------------------------------------



 



contemplated hereby, the Company is not a party to any contract or
understanding, written or oral, including leases for real or personal property.
The Company has no employees.
     2.9 Financial Statements.
          (a) The Company has provided to Parent, by means of copies of Focus
Reports or otherwise, true correct and complete copies of Capitalink’s audited
consolidated financial statements (including any related notes thereto) for the
fiscal years ended December 31, 2005 and December 31, 2004 (the “Audited
Financial Statements”). The Audited Financial Statements were prepared in
accordance with the published rules and regulations of any applicable
Governmental Entity and with generally accepted accounting principles of the
United States (“U.S. GAAP”) applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto), and each fairly
presents in all material respects the financial position of Capitalink at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated.
          (b) The Company has provided to Parent, correct and complete copies of
the unaudited financial statements (including, in each case, any related notes
thereto) of THO and the Company for the fiscal years ended December 31, 2005 and
December 31, 2004 and of each of the Company and the Company Subsidiaries for
the six month period ended June 30, 2006 (the “Unaudited Financial Statements”).
The Unaudited Financial Statements comply as to form in all material respects
and fairly present in all material respects the financial position of the
Company and the Company Subsidiaries at the date thereof and the results of
their operations and cash flows for the period indicated, except that such
statements do not contain notes and are subject to normal adjustments that are
not expected to have a Material Adverse Effect on the Company, the Company
Subsidiaries, or any of them.
     2.10 No Undisclosed Liabilities. Except as set forth in Schedule 2.10
hereto, neither the Company nor any Company Subsidiary has any liabilities
(absolute, accrued or contingent) of a nature required to be disclosed on a
balance sheet or in the related notes to financial statements which are,
individually or in the aggregate, material to the business, results of
operations or financial condition of the Company or any Company Subsidiary,
except: (i) liabilities provided for in or otherwise disclosed in the interim
balance sheet included in the Unaudited Financial Statements or, and (ii) such
liabilities arising in the ordinary course of the Company’s business since
June 30, 2006, none of which would have a Material Adverse Effect on such
Company Subsidiary. All of these liabilities are Retained Liabilities, except
for those Assumed Liabilities set forth on the Assumed Liability Schedule.
     2.11 Absence of Certain Changes or Events. Except as set forth in Schedule
2.11 hereto or in the Unaudited Financial Statements, since December 31, 2005,
there has not been: (i) any Material Adverse Effect on the Company or either
Company Subsidiary, (ii) any declaration, setting aside or payment of any
dividend on, or other distribution (whether in cash, stock or property) in
respect of, any of the Company’s or either Company Subsidiary’s equity
securities or any purchase, redemption or other acquisition by the Company or a
Company Subsidiary of any of the other securities of the Company or either
Company Subsidiary or any options, warrants, calls or rights to acquire any such
shares or other securities, (iii) any split, combination or reclassification of
the Company’s or any Company Subsidiary’s equity securities, (iv) any

-11-



--------------------------------------------------------------------------------



 



granting by the Company or a Company Subsidiary of any increase in compensation
or fringe benefits, except for normal increases of cash compensation in the
ordinary course of business consistent with past practice, or any payment by the
Company or any Company Subsidiary of any bonus, except for bonuses made in the
ordinary course of business consistent with past practice, or any granting by
the Company or any Company Subsidiary of any increase in severance or
termination pay or any entry by Company or any Company Subsidiary into any
currently effective employment, severance, termination or indemnification
agreement or any agreement the benefits of which are contingent or the terms of
which are materially altered upon the occurrence of a transaction involving the
Company or a Company Subsidiary of the nature contemplated hereby, (v) entry by
the Company or any Company Subsidiary into any licensing or other agreement with
regard to the acquisition or disposition of any Intellectual Property (as
defined in Section 2.18 hereof) other than licenses in the ordinary course of
business consistent with past practice or any amendment or consent with respect
to any licensing agreement filed or required to be filed by the Company or a
Company Subsidiary with respect to any Governmental Entity, (vi) any material
change by the Company in its accounting methods, principles or practices or
those of a Company Subsidiary, (vii) any change in the auditors of the Company
or a Company Subsidiary, (viii) any issuance of equity securities of the Company
or a Company Subsidiary, (ix) any revaluation by the Company or a Company
Subsidiary of any of the assets of the Company or a Company Subsidiary,
including, without limitation, writing off notes or accounts receivable or any
sale of assets of a Company Subsidiary other than in the ordinary course of
business, or (x) any agreement, whether written or oral, to do any of the
foregoing.
     2.12 Litigation. Except as disclosed in Schedule 2.12 hereto, there are no
claims, suits, actions or proceedings pending or, to the knowledge of the
Company or any Stockholder, threatened against the Company or any Company
Subsidiary before any court, governmental department, commission, agency,
instrumentality or authority, or any arbitrator that seeks to restrain or enjoin
the consummation of the transactions contemplated by this Agreement or which
could reasonably be expected, either singularly or in the aggregate with all
such claims, actions or proceedings, to have a Material Adverse Effect on the
Company or any Company Subsidiary or have a Material Adverse Effect on the
ability of the parties hereto to consummate the Merger.
     2.13 Employee Benefit Plans.
          (a) All employee compensation, incentive, fringe or benefit plans,
programs, agreements, policies, commitments or other arrangements (whether or
not set forth in a written document) covering any active or former employee,
director or consultant of a Company Subsidiary (collectively, the “Plans”) have
been maintained and administered in all material respects in compliance with
their respective terms and with the requirements prescribed by any and all
statutes, orders, rules and regulations which are applicable to such Plans, and
all material liabilities with respect to the Plans have been properly reflected
in the financial statements and records of the Company Subsidiaries. No suit,
action or other litigation (excluding claims for benefits incurred in the
ordinary course of Plan activities) has been brought, or, to the knowledge of
the Company or any Stockholder, is threatened, against or with respect to any
Plan. There are no audits, inquiries or proceedings pending or, to the knowledge
of the Company or any Stockholder, threatened by any governmental agency with
respect to any Plan. All contributions, reserves or premium payments required to
be made or accrued as of the date hereof to the Plans

-12-



--------------------------------------------------------------------------------



 



have been timely made or accrued. Neither Company Subsidiary has any plan or
commitment to establish any new Plan, to modify any Plan (except to the extent
required by law or to conform any such Plan to the requirements of any
applicable law, in each case as previously disclosed to Parent in writing, or as
required by this Agreement), or to enter into any new Plan. Each Plan can be
amended, terminated or otherwise discontinued after the Closing in accordance
with its terms without liability to the Parent or the Company or either Company
Subsidiary.
          (b) Except as disclosed in Schedule 2.13(b), neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby (including the Merger) will (i) result in any payment (including
severance, unemployment compensation, golden parachute, bonus or otherwise)
becoming due to any stockholder, director or employee of the Company or a
Company Subsidiary under any Plan or otherwise, (ii) materially increase any
benefits otherwise payable under any Plan, or (iii) result in the acceleration
of the time of payment or vesting of any such benefits.
     2.14 Labor Matters. No Company Subsidiary is a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by it and neither the Company nor any Stockholder knows of any
activities or proceedings of any labor union to organize any such employees.
     2.15 Restrictions on Business Activities. Except for restrictions mandated
by the rules and regulations of the National Association of Securities Dealers,
Inc. (“NASD”) applicable to all of its members or as otherwise disclosed in
Schedule 2.15, to the knowledge of the Company and each Stockholder, there is no
agreement, commitment, judgment, injunction, order or decree binding upon the
Company or either Company Subsidiary or their respective assets or to which the
Company or a Company Subsidiary is a party which has or could reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice of a Company Subsidiary, any acquisition of property by a Company
Subsidiary or the conduct of business by the Company Subsidiaries as currently
conducted other than such effects, individually or in the aggregate, which have
not had and could not reasonably be expected to have a Material Adverse Effect
on the Company or either Company Subsidiary.
     2.16 Title to Property.
          (a) Neither the Company nor either Company Subsidiary owns any real
property or options or other contracts under which it has a right to acquire any
interest in real property.
          (b) Except as set forth on Schedule 2.16(b), all leases of real
property held by the Company or any Company Subsidiary, and all personal
property and other property and assets of the Company or a Company Subsidiary
owned, used or held for use in connection with the business of the Company or a
Company Subsidiary (the “Personal Property”) are shown or reflected on the
balance sheet included in the Audited Financial Statements, other than those
entered into or acquired after December 31, 2005 in the ordinary course of
business. The Company or such Company Subsidiary, as the case may be, has good
and marketable title to the Personal Property owned by it, and all such Personal
Property is in each case held free and clear of all Liens, except for Liens
disclosed in the Audited Financial Statements or in

-13-



--------------------------------------------------------------------------------



 



Schedule 2.16(b) hereto, none of which liens or encumbrances has or will have,
individually or in the aggregate, a Material Adverse Effect on the businesses of
the Company or the Company Subsidiaries.
          (c) All leases pursuant to which the Company or a Company Subsidiary
leases from others material real or Personal Property are valid and effective in
accordance with their respective terms, and there is not, under any of such
leases, any existing material default or event of default of the Company or a
Company Subsidiary (or any event which with notice or lapse of time, or both,
would constitute a material default), except where the lack of such validity and
effectiveness or the existence of such default or event of default could not
reasonably be expected to have a Material Adverse Effect on the Company or a
Company Subsidiary.
          (d) The Company and each Company Subsidiary is in possession of, or
has valid and effective rights to, all properties, assets and rights (including
Intellectual Property) required for the conduct of its business in the ordinary
course, except where the lack of such validity and effectiveness could not
reasonably be expected to have a Material Adverse Effect on the Company or a
Company Subsidiary.
     2.17 Taxes.
          (a) Definition of Taxes. For the purposes of this Agreement, “Tax” or
“Taxes” refers to any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts, including any liability of a predecessor
entity for any such amounts.
          (b) Tax Returns and Audits. Except as set forth in Schedule 2.17(b)
hereto:
               (i) The Company and each Company Subsidiary has filed all
federal, state, local and foreign returns, estimates, information statements and
reports relating to Taxes (“Returns”) required to be filed by it with any Tax
authority prior to the date hereof, except such Returns which are not material
to the Company and the Company Subsidiaries, taken as a whole. All such Returns
are true, correct and complete in all material respects. The Company and each
Company Subsidiary has paid all Taxes shown to be due and payable on such
Returns.
               (ii) All Taxes that the Company or a Company Subsidiary is
required by law to withhold or collect in connection with such amounts paid or
owing to any employee, independent contractor, creditor or stockholder have been
duly withheld or collected, and have been paid over to the proper governmental
authorities to the extent due and payable.
               (iii) There is no material Tax deficiency outstanding, and to the
knowledge of the Company and the Stockholders, there is no material deficiency
proposed or assessed by a Governmental Entity against the Company or a Company
Subsidiary, nor has the Company or any Company Subsidiary executed any unexpired

-14-



--------------------------------------------------------------------------------



 



waiver of any statute of limitations on or extending the period for the
assessment or collection of any Tax.
               (iv) To the knowledge of the Company and each Stockholder, no
audit or other examination of any Return of the Company or a Company Subsidiary
relating to the material Tax liability of the Company or any Company Subsidiary
by any Tax authority is presently in progress, nor has the Company, such
Stockholder or a Company Subsidiary been notified of any request for such an
audit or other examination.
               (v) No material adjustment relating to any Returns filed by the
Company and the Company Subsidiaries with respect to the Tax liability of the
Company or any Company Subsidiary has been proposed in writing, formally or
informally, by any Tax authority to the Company, a Stockholder or a Company
Subsidiary or any representative thereof.
               (vi) Neither the Company nor either Company Subsidiary has any
liability for any material unpaid Taxes which have not been accrued for or
reserved on its balance sheets included in the Audited Financial Statements or
the Unaudited Financial Statements (other than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income), whether
asserted or unasserted, contingent or otherwise, which is material to the
Company or such Company Subsidiary, other than any liability for unpaid Taxes
that may have accrued since the end of the most recent fiscal year in connection
with the operation of the business of the Company and the Company Subsidiaries,
none of which is material to the business, results of operations or financial
condition of the Company and the Company Subsidiaries, taken as a whole.
     2.18 Intellectual Property. Schedule 2.18 hereto contains a description of
all material Intellectual Property of the Company and the Company Subsidiaries.
For the purposes of this Agreement, the following terms have the following
definitions:
“Intellectual Property” shall mean any or all of the following and all worldwide
common law and statutory rights in, arising out of, or associated therewith:
(i) patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof
(“Patents”); (ii) inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (iii) copyrights, copyrights registrations and applications therefor,
and all other rights corresponding thereto throughout the world; (iv) software
and software programs; (v) domain names, uniform resource locators and other
names and locators associated with the Internet (vi) industrial designs and any
registrations and applications therefor; (vii) trade names, logos, common law
trademarks and service marks, trademark and service mark registrations and
applications therefor (collectively, “Trademarks”); (viii) all databases and
data collections and all rights therein; (ix) all moral and economic rights of
authors and inventors, however denominated, and (x) any similar or equivalent
rights to any of the foregoing (as applicable).

-15-



--------------------------------------------------------------------------------



 



“Company Intellectual Property” shall mean any Intellectual Property that is
owned by, or exclusively licensed to, the Company or a Company Subsidiary,
including software and software programs developed by or exclusively licensed to
the Company or a Company Subsidiary (specifically excluding any off the shelf or
shrink-wrap software).
“Registered Intellectual Property” means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any private, state, government or other legal
authority.
“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, or filed in the name of, the Company or a
Company Subsidiary.
“Company Products” means all current versions of products or service offerings
of the Company and the Company Subsidiaries.
          (a) Except as disclosed in Schedule 2.18 hereto, no Company
Intellectual Property or Company Product is subject to any material proceeding
or outstanding decree, order, judgment, contract, license, agreement or
stipulation restricting in any manner the use, transfer or licensing thereof by
the Company, or which may affect the validity, use or enforceability of such
Company Intellectual Property or Company Product, which in any such case could
reasonably be expected to have a Material Adverse Effect on the Company or a
Company Subsidiary.
          (b) Except as disclosed in Schedule 2.18 hereto, the Company or each
Company Subsidiary owns and has good and exclusive title to each material item
of Company Intellectual Property owned by it free and clear of any Liens
(excluding non-exclusive licenses and related restrictions granted by it in the
ordinary course of business); and the Company or a Company Subsidiary is the
exclusive owner of all material registered Trademarks used in connection with
the operation or conduct of the business of the Company and the Company
Subsidiaries including the sale of any products or the provision of any services
by the Company Subsidiaries.
          (c) To the Company’s and the Stockholders’ knowledge, the operation of
the business of the Company and the Company Subsidiaries as such business
currently is conducted, including the Company’s or a Company Subsidiary’s use of
any product, device or process, has not and does not infringe or misappropriate
the Intellectual Property of any third party or constitute unfair competition or
trade practices under the laws of any jurisdiction.
     2.19 Agreements, Contracts and Commitments.
          (a) Schedule 2.19(a) hereto sets forth a complete and accurate list of
all Material Company Subsidiary Contracts (as hereinafter defined), specifying
the parties thereto. For purposes of this Agreement, (i) the term “Company
Subsidiary Contracts” shall mean all contracts, agreements, engagement letters,
leases, mortgages, indentures, notes, bonds, licenses, permits, franchises,
purchase orders, sales orders, and other understandings, commitments and
obligations (including without limitation outstanding offers and proposals) of
any kind, whether written or oral, to which a Company Subsidiary is a party or
by or to which any of the properties or assets of a Company Subsidiary may be
bound, subject or affected (including without limitation notes or other
instruments payable to a Company Subsidiary) and (ii) the term

-16-



--------------------------------------------------------------------------------



 



“Material Company Subsidiary Contracts” shall mean (x) each Company Subsidiary
Contract (A) providing for payments (present or future) to a Company Subsidiary
in excess of $75,000 in the aggregate or (B) under which or in respect of which
a Company Subsidiary presently has any liability or obligation of any nature
whatsoever (absolute, contingent or otherwise) in excess of $50,000, (y) each
Company Subsidiary Contract that otherwise is or may be material to the
businesses, operations, prospects or assets of the Company Subsidiary and
(z) without limitation of subclause (x) or subclause (y), each of the following
Company Subsidiary Contracts:
               (i) any mortgage, indenture, note, installment obligation or
other instrument, agreement or arrangement for or relating to any borrowing of
money by or from a Company Subsidiary by or to any officer, director,
stockholder or holder of derivative securities (“Insider”) of the Company or a
Company Subsidiary;
               (ii) any guaranty, direct or indirect, by the Company, a Company
Subsidiary or any Insider of the Company or a Company Subsidiary of any
obligation for borrowings, or otherwise, excluding endorsements made for
collection in the ordinary course of business;
               (iii) any Company Subsidiary Contract relating to the employment
of a Person;
               (iv) any Company Subsidiary Contract made other than in the
ordinary course of business or (x) providing for the grant of any preferential
rights to purchase or lease any asset of a Company Subsidiary or (y) providing
for any right (exclusive or non-exclusive) to sell or distribute, or otherwise
relating to the sale or distribution of, any product or service of a Company
Subsidiary;
               (v) any lease or similar arrangement for the use by a Company
Subsidiary of real property or personal property; and
               (vi) any Company Subsidiary Contract to which any Insider of the
Company or a Company Subsidiary is a party.
          (b) Each Material Company Subsidiary Contract was entered into at
arms’ length and in the ordinary course, is in full force and effect and is
valid and binding upon and enforceable against the applicable Company
Subsidiary. True, correct and complete copies of all Material Company Subsidiary
Contracts (or written summaries in the case of oral Material Company Subsidiary
Contracts) and of all outstanding offers and proposals of the Company have been
heretofore made available to Parent or Parent’s counsel.
          (c) Except as set forth in Schedule 2.19(c), neither Company
Subsidiary nor, to the knowledge of the Company or any Stockholder, any other
party thereto is in breach of or in default under, and no event has occurred
which with notice or lapse of time or both would become a breach of or default
under, any Company Subsidiary Contract, and no party to any Company Subsidiary
Contract has given any written notice of any claim of any such breach, default
or event, which, individually or in the aggregate, is reasonably likely to have
a Material Adverse Effect on the Company or a Company Subsidiary.

-17-



--------------------------------------------------------------------------------



 



          (d) Except as set forth on Schedule 2.19(d), no Company Subsidiary has
any customer accounts.
     2.20 Insurance. Schedule 2.20 sets forth the Company’s and the Company
Subsidiaries’ insurance policies and fidelity bonds covering the assets,
business, equipment, properties, operations, employees, officers and directors
(collectively, the “Insurance Policies”). The insurance provided by such
Insurance Policies is adequate in amount and scope for the Company’s and the
Company Subsidiaries’ business and operations.
     2.21 Governmental Actions/Filings.
          (a) Except as set forth in Schedule 2.21(a), the Company and each
Company Subsidiary has been granted and holds, and has made, all Governmental
Actions/Filings (as defined below) necessary to the conduct by the Company of
its business (as presently conducted and as presently proposed to be conducted)
or used or held for use by the Company or a Company Subsidiary, and true,
complete and correct copies of which have heretofore been delivered to Parent or
Parent’s Counsel. Each such Governmental Action/Filing is in full force and
effect and, except as disclosed in Schedule 2.21(a) hereto, will not expire
prior to December 31, 2007, and the Company and each Company Subsidiary is in
compliance with all of its material obligations with respect thereto. No event
has occurred and is continuing which requires or permits, or after notice or
lapse of time or both would require or permit, and consummation of the
transactions contemplated by this Agreement or any ancillary documents will not
require or permit (with or without notice or lapse of time, or both), any
modification or termination of any such Governmental Actions/Filings except such
events which, either individually or in the aggregate, would not have a Material
Adverse Effect upon the Company or a Company Subsidiary.
          (b) Except as set forth in Schedule 2.21(b), no Governmental
Action/Filing is necessary to be obtained, secured or made by the Company or a
Company Subsidiary to enable it to continue to conduct its businesses and
operations and use its properties after the Closing in a manner which is
consistent with current practice.
          (c) For purposes of this Agreement, the term “Governmental
Action/Filing” shall mean any franchise, license, certificate of compliance,
authorization, consent, order, permit, approval, consent or other action of, or
any filing, registration or qualification with, any federal, state, municipal,
foreign or other governmental, self regulatory, administrative or judicial body,
agency or authority.
     2.22 Interested Party Transactions. Except as set forth in the
Schedule 2.22 hereto, no employee, officer, director or stockholder of the
Company or a Company Subsidiary or a member of his or her immediate family is
indebted to the Company or any Company Subsidiary, nor is the Company or any
Company Subsidiary indebted (or committed to make loans or extend or guarantee
credit) to any of such Persons, other than (i) for payment of salary for
services rendered, (ii) reimbursement for reasonable expenses incurred on behalf
of the Company or a Company Subsidiary, and (iii) for other employee benefits
made generally available to all employees. Except as set forth in Schedule 2.22,
to the knowledge of the Company and each Stockholder, none of such individuals
has any direct or indirect ownership interest in any Person

-18-



--------------------------------------------------------------------------------



 



with whom the Company or a Company Subsidiary is affiliated or with whom the
Company or a Company Subsidiary has a contractual relationship, or in any Person
that competes with the Company or a Company Subsidiary, except that each
employee, stockholder, officer or director of the Company or a Company
Subsidiary and members of their respective immediate families may own less than
5% of the outstanding stock in publicly traded companies that may compete with
the Company or a Company Subsidiary. Except as set forth in Schedule 2.22, to
the knowledge of the Company and each Stockholder, no Stockholder or officer,
director of the Company or a Company Subsidiary or any member of their immediate
families is, directly or indirectly, interested in any Material Company
Subsidiary Contract (other than such contracts as relate to any such Person’s
ownership of capital stock or other securities of the Company or such Person’s
employment with the Company or a Company Subsidiary).
     2.23 State Takeover Law. No “business combination”, “moratorium”, “fair
value”, “control share acquisition” or other state antitakeover statute or
regulation is or will be applicable to this Agreement or the transactions
contemplated hereby by reason of the Company being a party to this Agreement,
performing its obligations hereunder or consummating the transactions
contemplated hereby.
     2.24 Representations and Warranties Complete. The representations and
warranties of the Company and the Stockholders included in this Agreement and
any list, statement, document or information set forth in, or attached to any
Schedule provided pursuant to this Agreement or delivered hereunder, are true
and complete in all material respects and do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements contained therein not misleading, under the
circumstances under which they were made.
     2.25 Survival. The representations and warranties set forth in this
Article II shall survive as set forth in Article VII.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
     Except as set forth in Schedule 3 attached hereto (the “Parent Schedule”),
Parent and Merger Sub, jointly and severally, represent and warrant to, and
covenants with, the Company and the Stockholders, as follows:
     3.1 Organization and Qualification.
          (a) Parent is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Florida and has the requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by Parent to be conducted. Parent is in possession of all Approvals necessary to
own, lease and operate the properties it purports to own, operate or lease and
to carry on its business as it is now being or currently planned by Parent to be
conducted, except where the failure to have such Approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Parent. Complete and correct

-19-



--------------------------------------------------------------------------------



 



copies of the Charter Documents of Parent, as amended and currently in effect,
have been heretofore delivered to the Company. Parent is not in violation of any
of the provisions of the Parent’s Charter Documents.
          (b) Parent is duly qualified or licensed to do business as a foreign
corporation and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Parent.
     3.2 Parent Subsidiaries.
          (a) Except for Merger Sub and those entities listed on Schedule 3.2(a)
(collectively, “Parent Subsidiaries”), Parent has no subsidiaries and does not
own, directly or indirectly, any ownership, equity, profits or voting interest
in any Person or has any agreement or commitment to purchase any such interest,
and Parent has not agreed and is not obligated to make nor is bound by any
written, oral or other agreement, contract, subcontract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan, commitment or undertaking of any
nature, as of the date hereof or as may hereafter be in effect under which it
may become obligated to make, any future investment in or capital contribution
to any other entity.
          (b) Merger Sub is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Florida and has the
requisite corporate power to own, lease and operate its assets and properties
and to carry on its business as it is now being or currently planned by Parent
to be conducted. Merger Sub is not in violation of any of the provisions of the
Merger Sub’s Charter Documents.
          (c) Merger Sub has no assets or properties of any kind, does not now
conduct and has never conducted any business, and has and will have at the
Closing no obligations or liabilities of any nature whatsoever except such
obligations and liabilities as are imposed under this Agreement.
     3.3 Capitalization.
          (a) As of the date of this Agreement, the authorized capital stock of
Parent consists of 400,000,000 shares of Parent Common Stock and 2,000,000
shares of preferred stock, par value $0.0001 per share (“Parent Preferred
Stock”), of which 150,541,442 shares of Parent Common Stock (as of June 30,
2006) and no shares of Parent Preferred Stock are issued and outstanding, all of
which shares of Parent Common Stock are validly issued, fully paid and
nonassessable. As of June 30, 2006, (i) 16,095,288 shares of Parent Common Stock
are reserved for issuance upon the exercise of outstanding options to purchase
Parent Common Stock granted to employees of Parent or other parties;
(ii) 200,000 shares of Parent Common Stock are reserved for issuance upon the
exercise of outstanding warrants to purchase Parent Common Stock; (iii) no
shares of Parent Common Stock are reserved for issuance upon the conversion of
any

-20-



--------------------------------------------------------------------------------



 




outstanding convertible notes, debentures or securities; and (iv) no shares of
Parent Preferred Stock are outstanding or reserved for any purpose.
          (b) The shares of Parent Common Stock to be issued by Parent in
connection with the Merger, upon issuance in accordance with the terms of this
Agreement, will be duly authorized and validly issued and such shares of Parent
Common Stock will be fully paid and nonassessable.
     3.4 Authority Relative to this Agreement. Each of Parent and Merger Sub has
full corporate power and authority to: (i) execute, deliver and perform this
Agreement, and each ancillary document that Parent or Merger Sub has executed or
delivered or is to execute or deliver pursuant to this Agreement, and (ii) carry
out Parent’s and Merger Sub’s obligations hereunder and thereunder and, to
consummate the transactions contemplated hereby (including the Merger). The
execution and delivery of this Agreement and the consummation by Parent and
Merger Sub of the transactions contemplated hereby (including the Merger) have
been duly and validly authorized by all necessary corporate action on the part
of Parent and Merger Sub (including the approval by their respective Boards of
Directors), and no other corporate proceedings on the part of Parent or Merger
Sub are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Parent and Merger Sub and, assuming the due authorization,
execution and delivery thereof by the other parties hereto, constitutes the
legal and binding obligation of Parent and Merger Sub, enforceable against
Parent and Merger Sub in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
     3.5 No Conflict; Required Filings and Consents.
          (a) The execution and delivery of this Agreement by Parent and Merger
Sub do not, and the performance of this Agreement by Parent and Merger Sub shall
not: (i) conflict with or violate Parent’s or Merger Sub’s Charter Documents,
(ii) assuming all the consents, approvals, authorizations and permits described
in Schedule 3.5(b) have been obtained, conflict with or violate any Legal
Requirements, or (iii) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or materially impair Parent’s or Merger Sub’s rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the properties or assets of Parent pursuant to, any
agreement to which Parent is a party (“Parent Contract”), except, with respect
to clauses (ii) or (iii), for any such conflicts, violations, breaches, defaults
or other occurrences that would not, individually and in the aggregate, have a
Material Adverse Effect on Parent.
          (b) The execution and delivery of this Agreement by Parent and Merger
Sub do not, and the performance of their respective obligations hereunder will
not, require any consent, approval, authorization or permit of, or filing with
or notification to, any Governmental Entity, except (i) for applicable
requirements, if any, of the Securities Act, the Exchange Act, Blue Sky Laws,
and the rules and regulations thereunder, and appropriate documents with the
relevant authorities of other jurisdictions in which Parent or Merger Sub is
qualified to do

-21-



--------------------------------------------------------------------------------



 




business, (ii) the consents, approvals, authorizations and permits described in
Schedule 3.5(b), and (iii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Parent, or prevent consummation of the Merger or otherwise
prevent the parties hereto from performing their obligations under this
Agreement.
     3.6 Compliance. Parent has complied with, is not in violation of, any Legal
Requirements with respect to the conduct of its business, or the ownership or
operation of its business, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on Parent. The business and activities of Parent
have not been and are not being conducted in violation of any Legal
Requirements. Parent is not in default or violation of any term, condition or
provision of its Charter Documents. No written notice of non-compliance with any
Legal Requirements has been received by Parent.
     3.7 SEC Filings; Financial Statements.
          (a) Through EDGAR, there is available to the Company and the
Stockholders a correct and complete copy of each report, registration statement
and definitive proxy statement filed by Parent with the SEC since December 31,
2003 (the “Parent SEC Reports”), which are all the forms, reports and documents
required to be filed by Parent with the SEC prior to the date of this Agreement.
Parent has filed all forms, reports and documents (including all exhibits
thereto) required to be filed with the SEC since December 31, 2001. As of their
respective dates the Parent SEC Reports: (i) were prepared in accordance and
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such Parent SEC Reports, and (ii) did not
at the time they were filed (and if amended or superseded by a filing prior to
the date of this Agreement then on the date of such filing and as so amended or
superseded) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
          (b) Each set of financial statements (including, in each case, any
related notes thereto) contained in Parent SEC Reports, including each Parent
SEC Report filed after the date hereof until the Closing, complied or will
comply as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, was or will be prepared in
accordance with U.S. GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, do not contain footnotes as permitted by Form 10-Q of the
Exchange Act) and each fairly presents or will fairly present in all material
respects the consolidated financial position (and changes in financial position)
of Parent at the respective dates thereof and the results of operations and cash
flows as of the time and for the periods indicated, except that the unaudited
interim financial statements were, are or will be subject to normal adjustments
which were not or are not expected to have a Material Adverse Effect on Parent.
     3.8 Absence of Undisclosed Liabilities. Parent has no liability (absolute,
accrued or contingent) of a nature required to be disclosed on a balance sheet
or in the related notes to

-22-



--------------------------------------------------------------------------------



 



financial statement which are, individually or in the aggregate, material to the
business, results of operations of financial condition of the Parent except
(i) for those liabilities which are provided for in or otherwise are reserved
for or reflected in the consolidated financial statements contained in the
Parent SEC Reports, including the notes thereto and (ii) individually or in the
aggregate would not have a Material Adverse Effect on Parent.
     3.9 Absence of Certain Changes or Events. Except as set forth in Parent SEC
Reports filed prior to the date of this Agreement, and except as contemplated by
this Agreement, since June 30, 2006, there has not been any Material Adverse
Effect on Parent.
     3.10 Litigation. Except as described in the Parent SEC Reports, there are
no claims, suits, actions or proceedings pending or to Parent’s knowledge,
threatened against Parent, before any court, governmental department,
commission, agency, instrumentality or authority, or any arbitrator that seeks
to restrain or enjoin the consummation of the transactions contemplated by this
Agreement or which could reasonably be expected, either singularly or in the
aggregate with all such claims, actions or proceedings, to have a Material
Adverse Effect on Parent or have a Material Adverse Effect on the ability of the
parties hereto to consummate the Merger.
     3.11 American Stock Exchange, Inc. Parent Common Stock is listed for
trading on the American Stock Exchange, Inc. (the “Amex”). There is no action or
proceeding pending or, to Parent’s knowledge, threatened against Parent by the
Amex with respect to any intention by such entities to prohibit or terminate the
quotation of any such securities on the Amex.
     3.12 National Association of Securities Dealers; New York Stock Exchange;
Other Governmental Entity. Except as described on Schedule 3.12, there is no
action or proceeding pending or, to Parent’s knowledge, threatened against
Parent or any of the Parent Subsidiaries by the NASD or the New York Stock
Exchange or any other Governmental Entity with respect to Parent’s or any of
Parent Subsidiaries’ conduct, action or inaction.
     3.13 Board Approval. The Board of Directors of Parent (including any
required committee or subgroup of the Board of Directors of Parent) has, as of
the date of this Agreement, approved this Agreement and the transactions
contemplated hereby (including the Merger and the issuance of the Parent Common
Stock. No vote of Parent’s stockholders is required in order for Parent and
Merger Sub to consummate the Merger and the other transactions contemplated
hereby.
     3.14 Broker’s Fees. No broker, finder or investment banker is entitled to
any fee to be paid by Parent or Merger Sub in connection with this Agreement.
     3.15 State Takeover Law. No “business combination”, “moratorium”, “fair
value”, “control share acquisition” or other state antitakeover statute or
regulation is or will be applicable to this Agreement or the transactions
contemplated hereby by reason of the Parent being a party to this Agreement,
performing its obligations hereunder or consummating the transactions
contemplated hereby.
     3.16 Representations and Warranties Complete. The representations and
warranties of Parent and Merger Sub included in this Agreement and any list,
statement, document or information set forth in, or attached to any Schedule
provided pursuant to this Agreement or

-23-



--------------------------------------------------------------------------------



 



delivered hereunder, are true and complete in all material respects and do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements contained
therein not misleading, under the circumstances under which they were made.
     3.17 Survival. The representations and warranties set forth in this
Article III shall survive as set forth in Article VII.
ARTICLE IV
CONDUCT PRIOR TO THE EFFECTIVE TIME
     4.1 Conduct of Business by the Company and the Company Subsidiaries. During
the period from the date of this Agreement and continuing until the earlier of
the termination of this Agreement pursuant to its terms or the Closing, each of
the Company and the Company Subsidiaries shall, except to the extent that the
other party shall otherwise consent in writing, carry on its business in the
usual, regular and ordinary course consistent with past practices, in
substantially the same manner as heretofore conducted and in compliance with all
applicable laws and regulations (except where noncompliance would not have a
Material Adverse Effect), pay its debts and taxes when due subject to good faith
disputes over such debts or taxes, pay or perform other material obligations
when due, and use its commercially reasonable efforts consistent with past
practices and policies to (i) preserve substantially intact its present business
organization, (ii) keep available the services of its present officers and
employees and (iii) preserve its relationships with clients, customers,
suppliers, distributors, licensors, licensees, and others with which it has
significant business dealings. In addition, except as required or permitted by
the terms of this Agreement or set forth in Schedule 4 hereto, without the prior
written consent of the other party, during the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
pursuant to its terms or the Closing, each of the Company and the Company
Subsidiaries shall not do any of the following:
          (a) Grant any severance or termination pay to any officer or employee
except pursuant to applicable law, written agreements outstanding, or policies
existing on the date hereof and as previously or concurrently disclosed in
writing or made available to the other party, or adopt any new severance plan,
or amend or modify or alter in any manner any severance plan, agreement or
arrangement existing on the date hereof;
          (b) Transfer or license to any person or otherwise extend, amend or
modify any material rights to any Intellectual Property of the Company or a
Company Subsidiary, or enter into grants to transfer or license to any person
future patent rights, other than in the ordinary course of business consistent
with past practices provided that in no event shall the Company or Company
Subsidiary license on an exclusive basis or sell any Intellectual Property of
the Company or a Company Subsidiary;
          (c) Purchase, redeem or otherwise acquire, directly or indirectly, any
shares of capital stock of the Company or a Company Subsidiary, including
repurchases of unvested shares at cost in connection with the termination of the
relationship with any employee or consultant pursuant to agreements in effect on
the date hereof;

-24-



--------------------------------------------------------------------------------



 



          (d) Declare, set aside or pay any dividends on or make any other
distributions (whether in cash, stock, equity securities or property) in respect
of any capital stock or split, combine or reclassify any capital stock or issue
or authorize the issuance of any other securities in respect of, in lieu of or
in substitution for any capital stock;
          (e) Issue, deliver, sell, authorize, pledge or otherwise encumber, or
agree to any of the foregoing with respect to, any shares of capital stock or
any securities convertible into or exchangeable for shares of capital stock, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or any securities convertible into or exchangeable for shares of capital
stock, or enter into other agreements or commitments of any character obligating
it to issue any such shares or convertible or exchangeable securities;
          (f) Amend its Charter Documents;
          (g) Acquire or agree to acquire by merging or consolidating with, or
by purchasing any equity interest in or a portion of the assets of, or by any
other manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in the aggregate, to the
business of the Company or a Company Subsidiary, or enter into any joint
ventures, strategic partnerships or alliances or other arrangements that provide
for exclusivity of territory or otherwise restrict such Person’s ability to
compete or to offer or sell any products or services;
          (h) Sell, lease, license, encumber or otherwise dispose of any
properties or assets, except (A) sales of services in the ordinary course of
business consistent with past practice, and (B) the sale, lease or disposition
(other than through licensing) of property or assets that are not material,
individually or in the aggregate, to the business of such party;
          (i) Incur any indebtedness for borrowed money in excess of $25,000 in
the aggregate or guarantee any such indebtedness of another person, issue or
sell any debt securities or options, warrants, calls or other rights to acquire
any debt securities of the Company or the Company Subsidiaries enter into any
“keep well” or other agreement to maintain any financial statement condition or
enter into any arrangement having the economic effect of any of the foregoing;
          (j) Adopt or amend any employee benefit plan, policy or arrangement,
any employee stock purchase or employee stock option plan, or enter into any
employment contract or collective bargaining agreement (other than offer letters
and letter agreements entered into in the ordinary course of business consistent
with past practice with employees who are terminable “at will”), pay any special
bonus or special remuneration to any director or employee, or (except as
heretofore agreed to by Parent) increase the salaries or wage rates or fringe
benefits (including rights to severance or indemnification) of its directors,
officers, employees or consultants, except in the ordinary course of business
consistent with past practices;
          (k) Except in the ordinary course of business consistent with past
practices, modify, amend or terminate any Company Subsidiary Contract or waive,
delay the exercise of, release or assign any material rights or claims
thereunder;

-25-



--------------------------------------------------------------------------------



 



          (l) Pay, discharge, settle or satisfy any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), or litigation (whether or not commenced prior to the date of this
Agreement) other than the payment, discharge, settlement or satisfaction, in the
ordinary course of business consistent with past practices or in accordance with
their terms, or liabilities recognized or disclosed in the Unaudited Financial
Statements or incurred since the date of the Unaudited Financial Statements, or
waive the benefits of, agree to modify in any manner, terminate, release any
person from or knowingly fail to enforce any confidentiality or similar
agreement to which the Company or a Company Subsidiary is a party or of which
the Company or a Company Subsidiary is a beneficiary;
          (m) Except as required by U.S. GAAP, revalue any of its assets or make
any change in accounting methods, principles or practices;
          (n) Except in the ordinary course of business consistent with past
practices, incur or enter into any agreement, contract or commitment requiring
such party to pay in excess of $50,000 in any 12 month period;
          (o) Settle any litigation to which an Insider is a party or where the
consideration given by the Company or a Company Subsidiary is other than
monetary;
          (p) Make or rescind any Tax elections that, individually or in the
aggregate, could be reasonably likely to adversely affect in any material
respect the Tax liability or Tax attributes of such party, settle or compromise
any material income tax liability or, except as required by applicable law,
materially change any method of accounting for Tax purposes or prepare or file
any Return in a manner inconsistent with past practice;
          (q) Form, establish or acquire any subsidiary;
          (r) Permit any Person to exercise any of its discretionary rights
under any Plan to provide for the automatic acceleration of any outstanding
options, the termination of any outstanding repurchase rights or the termination
of any cancellation rights issued pursuant to such plans;
          (s) Make capital expenditures except in accordance with prudent
business and operational practices consistent with prior practice;
          (t) Make or omit to take any action which would be reasonably
anticipated to have a Material Adverse Effect;
          (u) Agree in writing or otherwise agree, commit or resolve to take any
of the actions described in Section 4.1(a) through Section 4.1(t) above; or
          (v) Enter into any transaction with or distribute or advance any
assets or property to any of its officers, directors, partners, stockholders or
other affiliates other than the payment of salary and benefits in the ordinary
course of business consistent with past practice.
          Notwithstanding the foregoing, it is expressly acknowledged and agreed
by Parent and Merger Sub that, prior to the Effective Time, the Company shall be
permitted, without the

-26-



--------------------------------------------------------------------------------



 




prior consent of Parent and/or Merger Sub, to (i) dividend or otherwise pay or
distribute to the Stockholders all the cash of the Company and the Company
Subsidiaries, any equity securities owned by the Company (other than the equity
interests in the Company Subsidiaries) or the Company Subsidiaries, and those
other assets set forth on the Company Prepaid Expense Schedule and to (ii) pay
and discharge all the Retained Liabilities.
ARTICLE V
ADDITIONAL AGREEMENTS
     5.1 Required Information. In connection with the preparation of filings
under the securities laws, issuance of press releases and for such other
reasonable purposes, the Stockholders, the Company and Parent each shall, upon
request by the other, furnish the other with all information concerning
themselves, their respective directors, officers and stockholders and such other
matters as may be reasonably necessary or advisable in connection with the
Merger, or any other statement, filing, notice or application made by or on
behalf of the Company and Parent to any third party and/or any Governmental
Entity in connection with the Merger and the other transactions contemplated
hereby. Each party warrants and represents to the other party that all such
information shall be true and correct in all material respects and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
     5.2 Confidentiality; Access to Information.
          (a) Confidentiality. Except as required by any confidentiality
agreement previously executed by the parties, each party agrees to maintain in
confidence any non-public information received from the other party, and to use
such non-public information only for purposes of consummating the transactions
contemplated by this Agreement. Such confidentiality obligations will not apply
to (i) information which was known to the one party or their respective agents
prior to receipt from the other party; (ii) information which is or becomes
generally known; (iii) information acquired by a party or their respective
agents from a third party who was not bound to an obligation of confidentiality;
and (iv) disclosure required by law. In the event this Agreement is terminated
as provided in Article VIII hereof, each party (i) will destroy or return or
cause to be returned to the other all documents and other material obtained from
the other in connection with the Merger contemplated hereby, and (ii) will use
its reasonable best efforts to delete from its computer systems all documents
and other material obtained from the other in connection with the Merger
contemplated hereby.
          (b) Access to Information.
               (i) The Company will afford Parent and its financial advisors,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of the Company and the Company Subsidiaries during the period prior to
the Closing to obtain all information concerning the business, properties,
results of operations and personnel of the Company and the Company Subsidiaries,
as Parent may reasonably request. No

-27-



--------------------------------------------------------------------------------



 



information or knowledge obtained by Parent in any investigation pursuant to
this Section 5.2 will affect or be deemed to modify any representation or
warranty contained herein or the conditions to the obligations of the parties to
consummate the Merger.
               (ii) Parent will afford the Company and its financial advisors,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Parent during the period prior to the Closing to obtain all
information concerning the business, properties, results of operations and
personnel of Parent, as the Company may reasonably request. No information or
knowledge obtained by the Company in any investigation pursuant to this Section
5.2 will affect or be deemed to modify any representation or warranty contained
herein or the conditions to the obligations of the parties to consummate the
Merger.
     5.3 Public Disclosure. From the date of this Agreement until Closing or
termination, the parties shall cooperate in good faith to jointly prepare all
press releases and public announcements pertaining to this Agreement and the
transactions governed by it, and no party shall issue or otherwise make any
public announcement or communication pertaining to this Agreement or the
transaction without the prior consent of Parent (in the case of the Company and
the Stockholders) or the Company (in the case of Parent), except as required by
any legal requirement or by the rules and regulations of, or pursuant to any
agreement of a stock exchange or trading system. Each party will not
unreasonably withhold approval from the others with respect to any press release
or public announcement.
     5.4 Reasonable Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the Merger and the other transactions
contemplated by this Agreement, including using commercially reasonable efforts
to accomplish the following: (i) the taking of all reasonable acts necessary to
cause the conditions precedent set forth in Article VI to be satisfied, (ii) the
obtaining of all necessary actions, waivers, consents, approvals, orders and
authorizations from Governmental Entities and the making of all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Entities, if any) and the taking of all reasonable
steps as may be necessary to avoid any suit, claim, action, investigation or
proceeding by any Governmental Entity, (iii) the obtaining of all consents,
approvals or waivers from third parties required as a result of the transactions
contemplated in this Agreement, including without limitation the consents listed
in Schedule 2.5(b) of the Company Schedule and Schedule 3.5(b) of the Parent
Schedule, (iv) the defending of any suits, claims, actions, investigations or
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated hereby, including seeking to
have any stay or temporary restraining order entered by any court or other
Governmental Entity vacated or reversed and (v) the execution or delivery of any
additional instruments reasonably necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement.

-28-



--------------------------------------------------------------------------------



 



     5.5 Certain Claims. As additional consideration for the payment of the
Merger Consideration pursuant to this Agreement, each of the Stockholders hereby
releases and forever discharges, effective as of the Closing Date, the Company,
the Company Subsidiaries and their directors, officers, employees and agents,
from any and all rights, claims, demands, judgments, obligations, liabilities
and damages, whether accrued or unaccrued, asserted or unasserted, and whether
known or unknown arising out of or resulting from such Stockholder’s (i) status
as a holder of an equity interest in the Company; and (ii) employment, service,
consulting or other similar agreement entered into with the Company or a Company
Subsidiary or any predecessor of the Company or a Company Subsidiary prior to
Closing to the extent that the basis for claims under any such agreement that
survives the Closing arise prior to the Closing; provided, however, that the
foregoing shall not release any obligations of Parent set forth in this
Agreement.
     5.6 No Securities Transactions. Neither the Company nor any Stockholder or
any of their affiliates, directly or indirectly, shall engage in any
transactions involving the securities of Parent prior to the time of the making
of a public announcement of the transactions contemplated by this Agreement. The
Company shall use its best efforts to require each of its officers, directors,
employees, agents and representatives to comply with the foregoing requirement.
     5.7 Disclosure of Certain Matters. Each of Parent, Merger Sub, the Company
and each Stockholder will provide the others with prompt written notice of any
event, development or condition that (a) would cause any of such party’s
representations and warranties to become untrue or misleading or which may
affect its ability to consummate the transactions contemplated by this
Agreement, (b) had it existed or been known on the date hereof would have been
required to be disclosed under this Agreement, (c) gives such party any reason
to believe that any of the conditions set forth in Article VI will not be
satisfied or (d) is of a nature that is or may be materially adverse to the
operations, prospects or condition (financial or otherwise) of the Company;
provided, however, that the delivery of any notice pursuant to this Section 5.7
shall not limit or otherwise affect the remedies available hereunder to the
party receiving such notice.
     5.8 Stockholder Obligations. The Stockholders shall repay to the Company,
on or before the Closing, all direct and indirect indebtedness and other
obligations owed by them to the Company.
     5.9 Sale Restriction. No public market sales of shares of Parent Common
Stock issued as a result of the Merger shall be made for a period of one
(1) year following the Closing Date. No private sales of shares of Parent Common
Stock issued as a result of the Merger shall be made unless the purchaser
acknowledges and agrees to the restriction stated in the preceding sentence by
delivery to Parent of a written document to such effect. Certificates
representing shares of Parent Common Stock issued as a result of the Merger
shall bear a prominent legend to such effect.
     5.10 Registration of Parent Common Stock. Parent shall use commercially
reasonable efforts to file, no later than one year after the Closing, with the
Securities and Exchange Commission (“SEC”), and to have declared effective by
the SEC, a registration statement on Form S-3 (or other applicable form) to
enable the resale by the Stockholders of the shares of

-29-



--------------------------------------------------------------------------------



 



Parent Common Stock included in the Merger Consideration and the shares of
Parent Common Stock issuable upon exercise of the Warrants and to keep such
registration statement in effect until all such shares (a) have been disposed of
in accordance with the intended method(s) of distribution set forth in such
registration statement or (b) are saleable by the holders thereof under Rule 144
under the Act without limitation as to volume.
     5.11 Capitalink. Parent hereby confirms that it has no present plan or
intention to liquidate the Company or Capitalink; to merge the Company or
Capitalink into another corporation; to sell or dispose of the stock of the
Company or the interests of Capitalink or to cause the Company or Capitalink to
sell or otherwise dispose of any assets, except for dispositions made in the
ordinary course of business or transfers described in Section 368(a)(2)(D) of
the Code. Parent hereby agrees to contribute a sufficient amount of capital to
Capitalink in order for it to maintain its minimum capital requirements under
the rules and regulations of the NASD immediately following the Merger.
     5.12 Tax Returns. Parent shall prepare and file (or cause the Surviving
Corporation to prepare and file) all income Tax returns relating to the Company
for the period July 1, 2006 until the Effective Time. All taxes reflected as
being owed on such returns shall be Retained Liabilities. The Stockholders shall
provide Parent with such cooperation and information as they reasonably may
request in filing any Tax return, amended Tax return or claim for refund,
determining a liability for Taxes or a right to a refund of Taxes or
participating in or conducting any audit or other proceeding in respect of
Taxes.
     5.13 Employment Matters. Effective upon the Closing, each Company employee
listed on Schedule 5.13 will be offered employment by Parent (or one of the
Parent Subsidiaries) on such terms and conditions at least equal to but not less
than their current employment with the Company (which are set forth on
Schedule 5.13) and with employee benefits in accordance with Parent’s standard
benefit package, including, but not limited to, immediate (except as set forth
on Schedule 5.13) eligibility in all retirement savings and welfare benefit
plans (and providing credit for prior years service where applicable).
ARTICLE VI
CONDITIONS TO THE TRANSACTION
     6.1 Conditions to Obligations of Each Party to Effect the Merger. The
respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:
          (a) The consent to or approval of all Governmental Entities whose
consent is required for the consummation of the transactions contemplated by
this Agreement, including those of NASD, the Amex and The New York Stock
Exchange, Inc. and those required, if any, under Blue Sky Laws, shall have been
obtained.
          (b) The Escrow Agreement and each of the three Employment Agreements,
in the forms annexed hereto as Exhibit C (James Cassel), Exhibit D (Scott
Salpeter) and Exhibit E (Barry Steiner), shall have been executed and delivered
in accordance with its terms.

-30-



--------------------------------------------------------------------------------



 



          (c) No action, suit or proceeding shall be pending or threatened
before any Governmental Entity which is reasonably likely to (i) prevent
consummation of any of the transactions contemplated by this Agreement,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation or (iii) affect materially and adversely or
otherwise encumber the title of the shares of Parent Common Stock to be issued
by Parent in connection with the Merger and no order, judgment, decree,
stipulation or injunction to any such effect shall be in effect.
     6.2 Additional Conditions to Obligations of the Company. The obligations of
the Company to consummate and effect the Merger shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by the Company:
          (a) Representations and Warranties. Each representation and warranty
of Parent and Merger Sub contained in this Agreement that (i) is qualified as to
materiality shall have been true and correct (A) as of the date of this
Agreement and (B) on and as of the Closing Date with the same force and effect
as if made on the Closing Date and (ii) is not qualified as to materiality shall
have been true and correct (A) as of the date of this Agreement and (B) in all
material respects on and as of the Closing Date with the same force and effect
as if made on the Closing Date. The Company shall have received a certificate
with respect to the foregoing signed on behalf of Parent by an authorized
officer of Parent (“Parent Closing Certificate”).
          (b) Agreements and Covenants. Parent and Merger Sub shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by them on or prior
to the Closing Date.
          (c) Consents. Parent shall have obtained all consents, waivers and
approvals required to be obtained by Parent in connection with the consummation
of the transactions contemplated hereby.
          (d) Material Adverse Effect. No Material Adverse Effect with respect
to Parent or Merger Sub shall have occurred since the date of this Agreement.
     6.3 Additional Conditions to the Obligations of Parent. The obligations of
Parent and Merger Sub to consummate and effect the Merger shall be subject to
the satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by Parent:
          (a) Representations and Warranties. Each representation and warranty
of the Company and the Stockholders contained in this Agreement that (i) is
qualified as to materiality shall have been true and correct (A) as of the date
of this Agreement and (B) on and as of the Closing Date with the same force and
effect as if made on the Closing Date and (ii) is not qualified as to
materiality shall have been true and correct (A) as of the date of this
Agreement and (B) in all material respects on and as of the Closing Date with
the same force and effect as if made on the Closing Date. Parent shall have
received a certificate with respect to the foregoing signed on behalf of the
Company by an authorized officer of the Company (“Company Closing Certificate”).

-31-



--------------------------------------------------------------------------------



 



          (b) Agreements and Covenants. The Company and the Stockholders shall
have performed or complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by them at
or prior to the Closing Date.
          (c) Consents. The Company shall have obtained all consents, waivers,
permits and approvals required to be obtained by the Company in connection with
the consummation of the transactions contemplated hereby.
          (d) Material Adverse Effect. No Material Adverse Effect with respect
to the Company shall have occurred since the date of this Agreement.
          (e) Derivative Securities. There shall be outstanding no options,
warrants or other derivative securities entitling the holders thereof to acquire
shares of Company Common Stock or other securities of the Company.
          (f) Stockholder Obligations. The Stockholders shall have paid, made
provision to pay, or caused the Company to pay, all Retained Liabilities,
including having repaid to the Company or a Company Subsidiary, on or before the
Closing, all direct and indirect indebtedness and obligations owed by them to
the Company or such Company Subsidiary.
          (g) Errors and Omissions and Employment Practices Liability Reporting
(“Tail”) Coverage. The Surviving Corporation will maintain in effect for a
period of six years after the Effective Time, if available, the current policies
of errors and omissions insurance maintained by the Company (provided that the
Surviving Corporation may substitute therefor policies of at least the same
coverage and amounts containing terms and conditions which are not less
advantageous), with respect to claims arising out of or relating to events which
occurred before or at the Effective Time; provided, however, that in no event
will the Surviving Corporation be required to expend an annual premium for such
coverage in excess of 150% of the last annual premium paid by the Company for
such insurance prior to the date of this Agreement (the “Maximum Premium”). If
such insurance coverage cannot be obtained at all, or can only be obtained at an
annual premium in excess of the Maximum Premium, the Surviving Corporation will
obtain that amount of errors and omissions insurance (or “tail” coverage)
obtainable for an annual premium equal to the Maximum Premium.
ARTICLE VII
INDEMNIFICATION
     7.1 Indemnification of Parent.
          (a) Subject to the terms and conditions of this Article VII (including
the limitations set forth in Section 7.6), Parent, the Surviving Corporation and
their respective representatives, successors and permitted assigns (the “Parent
Indemnitees”) shall be indemnified, defended and held harmless by the
Stockholders, severally but not jointly, in proportion to their Pro Rata
Percentage, from and against all Losses asserted against, resulting to, imposed
upon, or incurred by any Parent Indemnitee by reason of, arising out of or
resulting from:

-32-



--------------------------------------------------------------------------------



 



               (i) the inaccuracy or breach of any representation or warranty of
the Company or the Stockholders contained in or made pursuant to this Agreement,
any Schedule or any certificate delivered by the Company to Parent pursuant to
this Agreement with respect hereto or thereto in connection with the Closing;
               (ii) the non-fulfillment or breach of any covenant or agreement
of the Company or the Stockholders contained in this Agreement; or
               (iii) any of the Retained Liabilities.
          (b) As used in this Article VII, the term “Losses” shall mean all
losses, liabilities, damages, judgments, awards, orders, penalties, settlements,
costs and expenses (including, without limitation, interest, penalties, court
costs and reasonable legal fees and expenses) including those arising from any
demands, claims, suits, actions, costs of investigation, notices of violation or
noncompliance, causes of action, proceedings and assessments whether or not made
by third parties or whether or not ultimately determined to be valid. Solely for
the purpose of determining the amount of any Losses (and not for determining any
breach) for which a Parent Indemnitee may be entitled to indemnification
pursuant to this Article VII, any representation or warranty contained in this
Agreement that is qualified by a term such as “material,” “materially,” or
“Material Adverse Effect” shall be deemed made or given without such
qualification and without giving effect to such words.
     7.2 Indemnification by Parent. Subject to the terms and conditions of this
Article VII (including the limitations set forth in Section 7.6), the
Stockholders, and their respective successors and permitted assigns (the
“Company Indemnitees”) shall be indemnified, defended and held harmless by
Parent from and against all Losses asserted against, resulting to, imposed upon,
or incurred by any Company Indemnitee by reason of, arising out of or resulting
from:
          (a) the inaccuracy or breach of any representation or warranty of the
Parent or Merger Sub contained in or made pursuant to this Agreement, any
Schedule or any certificate delivered by Parent or Merger Sub pursuant to this
Agreement with respect hereto or thereto in connection with the Closing;
          (b) the non-fulfillment or breach of any covenant or agreement of
Parent or Merger Sub contained in this Agreement; or
          (c) any of the Assumed Liabilities.
     7.3 Indemnification of Third Party Claims.
          (a) In order for any indemnified party (“Indemnified Party”) specified
in Sections 7.1 and 7.2 to be entitled to any indemnification provided for under
Sections 7.1 and 7.2 in respect of, arising out of or involving a claim or
demand made by any person against the Indemnified Party (a “Third-Party Claim”),
such Indemnified Party must notify the indemnifying party (the “Indemnifying
Party”) in writing, and in reasonable detail, of the Third-Party Claim promptly
after receipt by such Indemnified Party of written notice of the Third-Party
Claim; provided, however, that failure to give such notification shall not
affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually

-33-



--------------------------------------------------------------------------------



 




prejudiced as a result of such failure. Thereafter, the Indemnified Party shall
deliver to the Indemnifying Party, within five (5) business days after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the
Third-Party Claim; provided, however, that failure to give such notification
shall not affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually prejudiced as a result of such
failure.
          (b) If a Third-Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it so chooses and acknowledges its obligation to indemnify the Indemnified
Party therefor, to assume the defense thereof with counsel selected by the
Indemnifying Party; provided that such counsel is not objected to by the
Indemnified Party in its reasonable discretion. Should the Indemnifying Party so
elect to assume the defense of a Third-Party Claim, the Indemnifying Party shall
not be liable to the Indemnified Party for legal expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof (except in the
case of a conflict of interest, as described below). If the Indemnifying Party
assumes such defense, the Indemnified Party shall have the right to participate
in the defense thereof and to employ counsel, at its own expense, separate from
the counsel employed by the Indemnifying Party, it being understood that the
Indemnifying Party shall control such defense (except that if, a bona fide
conflict of interest exists between the Indemnifying Party and the Indemnified
Party, the Indemnified Party may employ its own counsel, separate from the
counsel employed by the Indemnifying Party, and may control its defense to the
extent deemed necessary by the Indemnified Party). The Indemnifying Party shall
be liable for the reasonable fees and expenses of counsel employed by the
Indemnified Party for any period during which the Indemnifying Party is not
assuming the defense thereof or during a conflict of interest (as described
above).
          (c) If the Indemnifying Party so elects to assume the defense of any
Third-Party Claim, all of the Indemnified Parties shall cooperate with the
Indemnifying Party in the defense or prosecution thereof. In any event, the
Indemnified Party and its counsel shall cooperate with the Indemnifying Party
and its counsel and shall not assert any position in any proceeding inconsistent
with that asserted by the Indemnifying Party, except to the extent that a bona
fide conflict of interest exists between the Indemnifying Party and the
Indemnified Party; provided, however, that the foregoing shall not prevent the
Indemnified Party from taking the position that it is entitled to
indemnification hereunder. All out-of-pocket costs and expenses incurred in
connection with an Indemnified Party’s cooperation shall be borne by the
Indemnifying Party. Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information which are reasonably relevant to such Third-Party Claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Whether or not
the Indemnifying Party shall have assumed the defense of a Third-Party Claim,
the Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, such Third-Party Claim without the Indemnifying Party’s
prior written consent (which consent shall not be unreasonably withheld). If the
Indemnifying Party shall have assumed the defense of a Third-Party Claim, the
Indemnified Party shall agree to any settlement, compromise or discharge of a
Third-Party Claim which the Indemnifying Party may recommend and which by its
terms obligates the Indemnifying Party to pay the full amount of the liability
in connection with such Third-Party Claim, which releases the Indemnifying Party

-34-



--------------------------------------------------------------------------------



 




completely in connection with such Third-Party Claim and which would not
otherwise adversely affect the Indemnified Party or require any relief other
than monetary damages.
          (d) Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume the defense of any Third-Party Claim (and shall be liable for
the fees and expenses of counsel incurred by the Indemnified Party in defending
such Third-Party Claim) if the Third-Party Claim seeks an order, injunction or
other equitable relief or relief for other than money damages against the
Indemnified Party. The indemnification required by Section 7.1 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Loss is incurred.
          (e) The indemnification provisions of this Article VII (i) except as
otherwise set forth in this Agreement shall apply without regard to, and shall
not be subject to, any limitation by reason of set-off, limitation or otherwise
and (ii) are intended to be comprehensive and not to be limited by any
requirements of law concerning prominence of language or waiver of any legal
right under any law (including, without limitation, rights under any workers
compensation statute or similar statute conferring immunity from suit). The
obligations of the parties set forth in this Article VII shall be conditioned
upon the Closing having occurred.
          (f) Any request for indemnification shall include invoices and
supporting documents containing reasonably detailed information about the Losses
for which indemnification is being sought.
     7.4 Other Claims. In the event any Indemnified Party should have a claim
against any Indemnifying Party under Sections 7.1 and 7.2 that does not involve
a Third-Party Claim being asserted against or sought to be collected from such
Indemnified Party, the Indemnified Party shall deliver notice of such claim with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party from any liability which it may have to such Indemnified Party under
Sections 7.1 and 7.2, except to the extent that the Indemnifying Party
demonstrates that it has been actually prejudiced as a result of such failure.
If the Indemnifying Party does not notify the Indemnified Party within 60 days
following its receipt of such notice that the Indemnifying Party disputes its
liability to the Indemnified Party under Sections 7.1 and 7.2, such claim
specified by the Indemnified Party in such notice shall be conclusively deemed a
liability of the Indemnifying Party under Sections 7.1 and 7.2 and the
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand or, in the case of any notice in which the amount of the Loss
(or any portion thereof) is estimated, on such later date when the amount of
such Loss (or such portion thereof) becomes finally determined. If the
Indemnifying Party has timely disputed its liability with respect to such claim,
as provided above, the Indemnifying Party and the Indemnified Party shall
negotiate in good faith for a period of up to 21 days to resolve such dispute.
     7.5 Insurance Effect. The amount of any Losses shall be reduced or
reimbursed, as the case may be, by any amount received by the Indemnified Party
with respect thereto under any insurance coverage or for any other party alleged
to be responsible therefor. If an Indemnified Party receives an amount under
insurance coverage with respect to Losses at any time subsequent to any
indemnification provided by an Indemnifying Party, then such

-35-



--------------------------------------------------------------------------------



 



Indemnified Party shall promptly reimburse the Indemnifying Party for any
payment made or expense incurred by such party in connection with providing such
indemnification up to such amount received by the Indemnified Party, but only to
the extent of any excess of such insurance proceeds over any deductible or other
amount of Losses not paid to the Indemnified Party by the Indemnifying Party.
     7.6 Limitations on Indemnification.
          (a) Survival; Time Limitation. No claim may be made or suit instituted
seeking indemnification pursuant to either of Sections 7.1 or 7.2 for any breach
of, or inaccuracy in, any representation or warranty unless a written notice
describing such breach or inaccuracy in reasonable detail in light of the
circumstances then known to the Indemnified Party, is provided to the
Indemnifying Party at any time prior to March 31, 2008.
          (b) Deductible. The Parent Indemnitees shall not be entitled to
indemnification pursuant to Section 7.1(a)(i) or (ii) for any Losses resulting
therefrom until the aggregate amount of all such Losses incurred by the Parent
Indemnitees exceeds Two Hundred Fifty Thousand Dollars ($250,000.00) (the
“Deductible”), in which case the Parent Indemnitees shall be entitled to
indemnification for such excess; provided that no Stockholder shall be liable
for greater than his Pro Rata Percentage of any such excess. The Company
Indemnitees shall not be entitled to indemnification pursuant to Section 7.2(a)
or (b) for any Losses resulting therefrom until the aggregate amount of all such
Losses incurred by the Company Indemnitees exceeds the Deductible, in which case
the Company Indemnitees shall be entitled to indemnification for such excess.
          (c) Aggregate Indemnification Amount Limitation.
               (i) The Stockholders’ aggregate liability for indemnifiable
Losses to the Parent Indemnitees pursuant to Section 7.1(a)(i) and (ii) shall
not exceed Two Million Dollars ($2,000,000.00) (the “Cap”); provided, however,
that each Stockholder’s individual liability for indemnifiable Losses pursuant
to Section 7.1 shall be limited to his Pro Rata Percentage of the Cap.
               (ii) Parent and Merger Sub’s aggregate liability for
indemnifiable Losses to the Company Indemnitees pursuant to Section 7.2(a) and
(b) shall not exceed the Cap.
     7.7 Exclusive Remedy. Except for remedies that cannot be waived as a matter
of law or as provided in Article VII, if the Closing occurs, the indemnities
provided for in this Article VII are the sole and exclusive remedies of the
Indemnified Parties for any breach of this Agreement, including those caused by
any breach of or inaccuracy in any representation or warranty or any breach,
non-fulfillment or default in the performance of any of the covenants or
agreements contained in this Agreement, other than claims based on conduct
constituting fraud or fraud in the inducement.
     7.8 Knowledge and Investigation. No Party will have a right to
indemnification pursuant to this Article VII with respect to any breach or
inaccuracy of any representation or warranty, if such Party had knowledge of
such inaccuracy or breach of such representation or warranty prior to the
execution of this Agreement.

-36-



--------------------------------------------------------------------------------



 



     7.9 Payment by Stockholders. Indemnification payments to be made by the
Stockholders hereunder may be made in cash and/or in Parent Shares (valued at
the average reported closing price for the ten trading days ending one day prior
to payment), with the allocation between cash and Parent Shares being determined
by each Stockholder.
ARTICLE VIII
TERMINATION
     8.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
          (a) by mutual written agreement of Parent and the Company at any time;
          (b) by either Parent or the Company if the Merger shall not have been
consummated by December 31, 2006 for any reason; provided, however, that the
right to terminate this Agreement under this Section 8.1(b) shall not be
available to any party whose action or failure to act has been a principal cause
of or resulted in the failure of the Merger to occur on or before such date and
such action or failure to act constitutes a breach of this Agreement;
          (c) by either Parent or the Company if a Governmental Entity shall
have issued an order, decree or ruling or taken any other action, in any case
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Merger, which order, decree, ruling or other action is final and
nonappealable;
          (d) by the Company, upon a material breach of any representation,
warranty, covenant or agreement on the part of Parent set forth in this
Agreement, or if any representation or warranty of Parent shall have become
untrue, in either case such that the conditions set forth in Article VI would
not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
breach by Parent is curable by Parent prior to the Closing Date, then the
Company may not terminate this Agreement under this Section 8.1(d) for thirty
(30) days after delivery of written notice from the Company to Parent of such
breach, provided Parent continues to exercise commercially reasonable efforts to
cure such breach (it being understood that the Company may not terminate this
Agreement pursuant to this Section 8.1(d) if it shall have materially breached
this Agreement or if such breach by Parent is cured during such thirty (30)-day
period); or
          (e) by Parent, upon a material breach of any representation, warranty,
covenant or agreement on the part of the Company or the Stockholders set forth
in this Agreement, or if any representation or warranty of the Company or the
Stockholders shall have become untrue, in either case such that the conditions
set forth in Article VI would not be satisfied as of the time of such breach or
as of the time such representation or warranty shall have become untrue,
provided, that if such breach is curable prior to the Closing Date, then Parent
may not terminate this Agreement under this Section 8.1(e) for thirty (30) days
after delivery of written notice from Parent to the Company of such breach,
provided the Company and the Stockholders continue to exercise commercially
reasonable efforts to cure such breach (it being understood that Parent may not
terminate this Agreement pursuant to this Section 8.1(e) if it shall

-37-



--------------------------------------------------------------------------------



 



have materially breached this Agreement or if such breach by the Company or the
Stockholders is cured during such thirty (30)-day period).
     8.2 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 8.1 above will be effective immediately upon (or, if the
termination is pursuant to Section 8.1(d) or Section 8.1(e) and the proviso
therein is applicable, thirty (30) days after) the delivery of written notice of
the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.1, this Agreement shall
be of no further force or effect and the Merger shall be abandoned, except for
and subject to the following: (i) Sections 5.2, 8.2 and Article IX (General
Provisions) shall survive the termination of this Agreement, and (ii) nothing
herein shall relieve any party from liability for any breach of this Agreement,
including a breach by a party electing to terminate this Agreement pursuant to
Section 8.1(b) caused by the action or failure to act of such party constituting
a principal cause of or resulting in the failure of the Merger to occur on or
before the date stated therein.
ARTICLE IX
GENERAL PROVISIONS
     9.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

     
if to Parent, to:
  Ladenburg Thalmann Financial Services Inc.
153 East 53rd Street, 49th Floor
New York, New York 10022
Attn: General Counsel
Telephone: (212) 409-2544
Telecopier: (212) 409-2575
 
   
with a copy to:
  David Alan Miller, Esq.
Graubard Miller
405 Lexington Avenue
New York, New York 10174-1901
Telephone: 212-818-8661
Telecopier: 212-818-8881

 
   
if to the Company
  Telluride Holdings, Inc.
or Stockholders, to:
  One Alhambra Plaza, Suite 1410
Coral Gables, FL 33134
Attention: James S. Cassel
Telephone: 305-446-2026
Telecopier: 305-446-2926

-38-



--------------------------------------------------------------------------------



 



     
with a copy to:
  Greenberg Traurig P.A.
1221 Brickell Avenue
Miami, FL 33131
Attention: Paul Berkowitz, Esq.
Telephone: (305) 579-0685
Telecopier: (305) 961-5685

     9.2 Interpretation. The definitions of the terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context
shall require, any pronoun shall include the corresponding masculine, feminine
and neuter forms. When a reference is made in this Agreement to an Exhibit or
Schedule, such reference shall be to an Exhibit or Schedule to this Agreement
unless otherwise indicated. When a reference is made in this Agreement to
Sections or subsections, such reference shall be to a Section or subsection of
this Agreement. Unless otherwise indicated the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. When reference is made herein to
“the business of” an entity, such reference shall be deemed to include the
business of all direct and indirect subsidiaries of such entity. Reference to
the subsidiaries of an entity shall be deemed to include all direct and indirect
subsidiaries of such entity. For purposes of this Agreement:
          (a) the term “Material Adverse Effect” when used in connection with an
entity means any change, event, violation, inaccuracy, circumstance or effect,
individually or when aggregated with other changes, events, violations,
inaccuracies, circumstances or effects, that is materially adverse to the
business, assets (including intangible assets), revenues, financial condition or
results of operations of such entity, it being understood that none of the
following alone or in combination shall be deemed, in and of itself, to
constitute a Material Adverse Effect: (i) changes attributable to the public
announcement or pendency of the transactions contemplated hereby or (ii) changes
in general national or regional economic conditions.
          (b) the term “Legal Requirements” means any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and all
requirements set forth in applicable Company Subsidiary Contracts or Parent
Contracts;
          (c) the term “Person” shall mean any individual, corporation
(including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization, entity or Governmental Entity;
          (d) the term “knowledge” means actual knowledge or awareness as to a
specified fact or event of a Person that is an individual or of an executive
officer or director of a Person that is a corporation or of a Person in a
similar capacity of an entity other than a corporation;

-39-



--------------------------------------------------------------------------------



 



          (e) the term “Lien” means any mortgage, pledge, security interest,
encumbrance, lien, restriction or charge of any kind (including, without
limitation, any conditional sale or other title retention agreement or lease in
the nature thereof, any sale with recourse against the seller or any Affiliate
of the seller, or any agreement to give any security interest);
          (f) the term “Affiliate” means, as applied to any Person, any other
Person directly or indirectly controlling, controlled by or under direct or
indirect common control with, such Person. For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and
          (g) all monetary amounts set forth herein are referenced in United
States dollars, unless otherwise noted.
     9.3 Counterparts; Facsimile Signatures. This Agreement and all other
documents executed in connection with the transactions contemplated hereby, and
the consummation thereof, may be executed in one or more counterparts, all of
which shall be considered one and the same document and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. Delivery by facsimile to counsel for the other party of a
counterpart executed by a party shall be deemed to meet the requirements of the
previous sentence.
     9.4 Fees and Expenses. All fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby by Parent, Merger Sub,
the Company, the Company Subsidiaries and the Stockholders shall be paid by the
party incurring such expenses whether or not the Merger is consummated.
     9.5 Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Schedules hereto
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and, except as may be provided in any confidentiality
agreement among the parties as contemplated by Section 5.2 hereof, supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof, and (b) are not intended to confer
upon any other person any rights or remedies hereunder (except as specifically
provided in this Agreement).
     9.6 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will

-40-



--------------------------------------------------------------------------------



 



achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.
     9.7 Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
     9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Florida regardless of the law that might
otherwise govern under applicable principles of conflicts of law thereof. Each
party hereby consents to the exclusive jurisdiction of the federal or state
courts located in Miami-Dade County, Florida, with respect to any dispute
arising with respect to the transactions contemplated by this Agreement.
     9.9 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
     9.10 Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties. Subject to the first sentence of this Section 9.10, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
     9.11 Amendment. This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of each of the
parties.
     9.12 Extension; Waiver. At any time prior to the Closing, any party hereto
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Delay in exercising any right under this Agreement shall
not constitute a waiver of such right.
[The remainder of this page has been intentionally left blank.]

-41-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

            LADENBURG THALMANN FINANCIAL SERVICES INC.
      By:   /s/ Richard J. Lampen         Name:   Richard J. Lampen       
Title:   President and Chief Executive Officer        TELLURIDE ACQUISITION,
INC.
      By:   /s/ Richard J. Lampen         Name:   Richard J. Lampen       
Title:   President and Chief Executive Officer        TELLURIDE HOLDINGS, INC.
      By:   /s/ James S. Cassel         Name:   James S. Cassel        Title: 
President      STOCKHOLDERS:
      /s/ James S. Cassel       James S. Cassel                    /s/ Scott E.
Salpeter       Scott E. Salpeter                    /s/ Barry Steiner      
Barry Steiner         

-42-